Exhibit 10.1

[EXECUTION COPY]

[US$800,000,000 SENIOR REVOLVING CREDIT FACILITY]

 

 

 

 

LOGO [g651529dsp001.jpg]

CREDIT AGREEMENT

dated as of November 9, 2018

among

ALTUS MIDSTREAM LP,

as Borrower

THE LENDERS PARTY HERETO,

THE ISSUING BANKS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

and

CITIBANK, N.A.,

BANK OF AMERICA, N.A.,

THE TORONTO-DOMINION BANK, NEW YORK BRANCH

MUFG BANK, LTD.,

and

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH

as Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A.,

WELLS FARGO SECURITIES, LLC,

CITIGROUP GLOBAL MARKETS INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

TD SECURITIES (USA) LLC,

MUFG BANK, LTD.,

and

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH

as Co-Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I. Definitions

     1  

Section 1.1

  Defined Terms      1  

Section 1.2

  Classification of Loans and Borrowings      30  

Section 1.3

  Terms Generally      30  

Section 1.4

  Accounting Terms; GAAP      30  

Section 1.5

  Interest Rates; LIBOR Notification      31  

Article II. The Credits

     31  

Section 2.1

  Commitments      31  

Section 2.2

  Loans and Borrowings      31  

Section 2.3

  Requests for Borrowings      32  

Section 2.4

  Swingline Loans      33  

Section 2.5

  Letters of Credit      35  

Section 2.6

  Funding of Borrowings      43  

Section 2.7

  Extension of Maturity Date and of Commitments      43  

Section 2.8

  Interest Elections      45  

Section 2.9

  Termination and Reduction of Commitments and Letter of Credit Commitments     
46  

Section 2.10

  Repayment of Loans; Evidence of Debt      47  

Section 2.11

  Prepayment of Loans      48  

Section 2.12

  Fees      48  

Section 2.13

  Interest      49  

Section 2.14

  Alternate Rate of Interest      50  

Section 2.15

  Increased Costs      51  

Section 2.16

  Break Funding Payments      53  

Section 2.17

  Taxes      53  

Section 2.18

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      57  

Section 2.19

  Mitigation Obligations; Replacement of Lenders      59  

Section 2.20

  [Intentionally Deleted]      60  

Section 2.21

  Defaulting Lenders      60  

Section 2.22

  Increase in Commitments      63  

Article III. Representations and Warranties

     64  

Section 3.1

  Organization      64  

Section 3.2

  Authorization and Validity      64  

Section 3.3

  Government Approval and Regulation      65  

Section 3.4

  Pension and Welfare Plans      65  

Section 3.5

  Regulation U      65  

Section 3.6

  Taxes      65  

Section 3.7

  Subsidiaries; Restricted Subsidiaries      65  

 

i



--------------------------------------------------------------------------------

Section 3.8

  No Default or Event of Default      65  

Section 3.9

  Anti-Corruption Laws and Sanctions      66  

Section 3.10

  Beneficial Ownership      66  

Article IV. Conditions

     66  

Section 4.1

  Effectiveness      66  

Section 4.2

  All Loans and Letter of Credit Issuances      68  

Article V. Affirmative Covenants

     69  

Section 5.1

  Financial Reporting and Notices      69  

Section 5.2

  Compliance with Laws      71  

Section 5.3

  Maintenance of Properties      71  

Section 5.4

  Insurance      71  

Section 5.5

  Books and Records      71  

Section 5.6

  Purposes      71  

Article VI. Financial Covenant

     72  

Section 6.1

  Ratio of Total Debt to Capital      72  

Section 6.2

  Leverage Ratio      72  

Article VII. Negative Covenants

     72  

Section 7.1

  Liens      72  

Section 7.2

  Mergers      74  

Section 7.3

  Asset Dispositions      74  

Section 7.4

  Transactions with Affiliates      75  

Section 7.5

  Restrictive Agreements      75  

Section 7.6

  Indebtedness      76  

Section 7.7

  Restricted Payments      76  

Section 7.8

  Investments      77  

Article VIII. Events of Default

     77  

Section 8.1

  Listing of Events of Default      77  

Section 8.2

  Action if Bankruptcy      79  

Section 8.3

  Action if Other Event of Default      79  

Section 8.4

  Application of Payments      79  

Article IX. Agents

     81  

Section 9.1

  Authorization and Action      81  

Section 9.2

  Administrative Agent’s Reliance, Indemnification, Etc      83  

Section 9.3

  Communications      85  

Section 9.4

  The Administrative Agent Individually      85  

Section 9.5

  Successor Administrative Agent      86  

 

ii



--------------------------------------------------------------------------------

Section 9.6

  Acknowledgements of Lenders and Issuing Banks      87  

Section 9.7

  Certain ERISA Matters      87  

Article X. Miscellaneous

     90  

Section 10.1

  Notices      90  

Section 10.2

  Waivers; Amendments      92  

Section 10.3

  Expenses; Indemnity; Damage Waiver      93  

Section 10.4

  Successors and Assigns      95  

Section 10.5

  Survival      98  

Section 10.6

  Counterparts; Integration; Effectiveness; Electronic Execution      98  

Section 10.7

  Severability      99  

Section 10.8

  Right of Setoff      99  

Section 10.9

  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      100  

Section 10.10

  Headings      101  

Section 10.11

  Confidentiality      101  

Section 10.12

  Interest Rate Limitation      101  

Section 10.13

  USA PATRIOT Act Notice      103  

Section 10.14

  NO FIDUCIARY DUTY      103  

Section 10.15

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      103
 

Section 10.16

  NO ORAL AGREEMENTS      104  

 

iii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

EXHIBITS:

 

Exhibit A    Form of Legal Opinion of Bracewell LLP Exhibit B    Form of
Compliance Certificate Exhibit C    Form of Assignment and Assumption Exhibit D
   Form of Borrowing/Interest Election Request Exhibit E    Form of Notice of
Commitment Increase Exhibit F    Form of Request for Letter of Credit
Exhibit G-1    U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes) Exhibit G-2    U.S. Tax
Certificate (For Non-U.S. Lenders that are Partnerships for U.S. Federal Income
Tax Purposes) Exhibit G-3    U.S. Tax Certificate (For Non-U.S. Participants
that are not Partnerships for U.S. Federal Income Tax Purposes) Exhibit G-4   
U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

SCHEDULES:

 

Schedule A    Pricing Grid Schedule 2.1    Commitments Schedule 2.4    Swingline
Lenders and Swingline Commitments Schedule 2.5    Issuing Banks and Letter of
Credit Commitments Schedule 3.7    Subsidiaries; Restricted Subsidiaries
Schedule 7.1    Liens Schedule 7.5    Restrictive Agreements

 

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of November 9, 2018, is among ALTUS MIDSTREAM
LP, a Delaware limited partnership (the “Borrower”), the LENDERS (as defined
below) party hereto, the ISSUING BANKS (as defined below) party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Syndication Agent, CITIBANK, N.A., BANK OF AMERICA, N.A., THE
TORONTO-DOMINION BANK, NEW YORK BRANCH, MUFG BANK, LTD., and THE BANK OF NOVA
SCOTIA, HOUSTON BRANCH, as Co-Documentation Agents.

Borrower, Lenders, Issuing Banks, the Administrative Agent, and the other Agents
party hereto hereby agree as follows:

ARTICLE I.

Definitions

SECTION 1.1 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan, Borrowing or Swingline Loan, refers
to whether such Loan, the Loans comprising such Borrowing, or Swingline Loan are
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Acceptable Rating” means, as applicable to any Affiliate of an Issuing Bank, a
Bank Rating of such Affiliate which is the same or higher than such Issuing
Bank.

“Accepting Lenders” is defined in Section 2.7(c).

“Acquisition Period” means, if the Borrower has provided a Qualified Acquisition
Notice, the period beginning with the Qualified Acquisition Closing Date and
ending on the earliest of (a) the first anniversary of such Qualified
Acquisition Closing Date, and (b) the date on which the Borrower notifies the
Administrative Agent that it desires to end the Acquisition Period for such
Qualified Acquisition.

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Issuing Banks and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loan” is defined in Section 2.18(f).



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, at a given time, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agent Parties” is defined in Section 9.3(a).

“Agents” means each of the Administrative Agent, the Syndication Agent, and the
Co-Documentation Agents.

“Agreement” means this Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the
Alternate Base Rate as so determined pursuant to the foregoing would be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction concerning
bribery, corruption or money laundering, including, without limitation, the
Bribery Act 2010 of the United Kingdom.

“Apache” means Apache Corporation, a Delaware corporation.

“Applicable Issuing Office” means, for any Issuing Bank, the issuing office of
such Issuing Bank located in the United States specified by Borrower in any
Request for Letter of Credit, or any other issuing office of such Issuing Bank
which is requested by Borrower in any Request for Letter of Credit and agreed by
such Issuing Bank; provided that the particular location of an issuing office
located in the United States must be mutually agreed by both the applicable
Issuing Bank and The Borrower.

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
such office of such Lender (or of an Affiliate of such Lender) as such Lender
may from time to time specify in writing to the Administrative Agent and
Borrower as the office by which its Loans of such Type are to be made and/or
issued and maintained.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that, when a
Defaulting Lender shall exist, “Applicable Percentage” (a) shall be adjusted for
purposes of Section 2.21 as

 

2



--------------------------------------------------------------------------------

set forth in Section 2.21 and (b) shall mean for any Letters of Credit issued or
increased or Loans made during such time the percentage of the total Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and adjustments due to any Lender’s
status as a Defaulting Lender at the time of determination.

“Applicable Rating Level” means (a) at any time the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt are
equivalent ratings, the level set forth in the chart below under the heading
“Applicable Rating Level” (a “Level”) opposite the ratings under the headings
“Moody’s” and “S&P”, and (b) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall fall within different
Levels, the Applicable Rating Level shall be based on the higher rating,
provided, however, that for purposes of the foregoing, (i) “³” means a rating
equal to or more favorable than; “£” means a rating equal to or less favorable
than; “>” means a rating greater than; “<” means a rating less than; (ii) in the
event that a one rating level split occurs between the Moody’s and S&P ratings,
then the rating corresponding to the higher rating shall determine the
Applicable Rating Level; (iii) in the event that more than a one rating level
split occurs between the Moody’s and S&P ratings, then the Applicable Rating
Level shall equal one level lower than the higher rating; (iv) if only one of
Moody’s and S&P shall have in effect a rating for the Index Debt (other than by
reason of the circumstances referred to in the penultimate sentence of this
definition), then the Applicable Rating Level shall be the rating established by
such party; (v) if there is no rating for the Index Debt from Moody’s and S&P,
then the Applicable Rating Level shall equal Level V; and (vi) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall be changed (other than as a result of a change in the rating system
of Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency. Each change in the Applicable
Rating Level shall apply during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change. If the rating system of Moody’s or S&P shall change, or if
any such rating agency shall cease to be in the business of rating corporate
debt obligations, the Borrower, the Issuing Banks and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rating Level shall be
determined by reference to the rating most recently in effect prior to such
change or cessation. Changes in the Applicable Rating Level will occur
automatically without prior notice.

 

Applicable Rating Level

  

Moody’s

  

S&P

Level I

   ³ A3    ³ A-

Level II

   Baa1    BBB+

Level III

   Baa2    BBB

Level IV

   Baa3    BBB-

Level V

   £ Ba1    £ BB+

 

3



--------------------------------------------------------------------------------

For example, if the Moody’s rating is Baa2 and the S&P rating is BBB-, Level III
shall apply.

“Applicant” means the Borrower.

“Arrangers” is defined in Section 9.1(e).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent.

“Authorized Officer” means, with respect to any Person, the chief executive
officer and/or president, the chief financial officer, and the treasurer, of
such Person or any general partner of such Person, and any officer or employee
of such Person (or general partner of such Person) specified as such to the
Administrative Agent in writing by any of the aforementioned officers of such
Person (or general partner of such Person).

“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Rating” means, with respect to any Person, the ratings established or
deemed to have been established by Moody’s and S&P for the senior,
unsubordinated, unsecured long term debt of such Person.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or consented to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

4



--------------------------------------------------------------------------------

“Base Rate Margin” means, for any day, the applicable rate per annum set forth
below under the caption “Base Rate Margin”, in either case, based upon the
Leverage Ratio or Applicable Rating Level, as applicable, applicable on such
date and as more fully set forth on Schedule A. Each change in the Base Rate
Margin shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. Changes in the Base Rate Margin will occur automatically
without prior notice.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

“Bloomberg” means Bloomberg L.P. and any nationally recognized successor
thereto.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the Preamble.

“Borrower Audited Annual Financials” is defined in Section 5.1(a).

“Borrower Parent” means KAAC.

“Borrower Parent Annual Financials” is defined in Section 5.1(a).

“Borrower Unaudited Annual Financials” is defined in Section 5.1(a).

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of LIBOR Loans, as to which a single Interest Period
is in effect.

“Borrowing Request” means a request by Borrower for a Borrowing in accordance
with Section 2.3, in substantially the form of Exhibit D or any other form
approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in US Dollar deposits in the London interbank market.

“Capital” means the consolidated partners’ equity of the Borrower and its
Restricted Subsidiaries plus the consolidated Indebtedness of the Borrower and
its Restricted Subsidiaries.

 

5



--------------------------------------------------------------------------------

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation).

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. § 9601, et. seq., as amended from time to time.

“Certificate of Extension” means a certificate of the Borrower, executed by an
Authorized Officer and delivered to the Administrative Agent, in a form
acceptable to the Administrative Agent, which requests an extension of the then
scheduled Maturity Date pursuant to Section 2.7.

“Change in Law” means the occurrence, after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty by any Governmental Authority, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.15(b)), by any
Applicable Lending Office of such Lender or any Applicable Issuing Office of
such Issuing Bank or by such Lender’s or Issuing Bank’s holding company, if
any)) with any rule, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that, notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all rules,
guidelines or directives thereunder or issued in connection therewith and
(ii) all rules, guidelines or directives concerning capital adequacy or
liquidity promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” to the extent
enacted, adopted, promulgated, or issued by any Governmental Authority or
otherwise having the force of law, regardless of the date enacted, adopted or
issued.

“Change Report Effective Date” is defined in Section 2.5(l).

“CI Lender” is defined in Section 2.22(a).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents” means Citibank, N.A., Bank of America, N.A., The
Toronto-Dominion Bank, New York Branch, MUFG Bank, Ltd., and The Bank of Nova
Scotia, Houston Branch, in their capacity as co-documentation agents.

“Commercial Operation Date” means the date on which a Joint Venture Option
Project or a Qualified Project, as applicable, is substantially complete and
commercially operable.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and Swingline Loans and to acquire participations in Letters of
Credit hereunder in an aggregate principal amount at any one time outstanding up
to but not exceeding the amount set forth opposite such Lender’s name on
Schedule 2.1, as amended from time to time pursuant

 

6



--------------------------------------------------------------------------------

to the terms and conditions of this Agreement, or in the applicable Assignment
and Assumption Agreement, pursuant to which such Lender shall have assumed its
Commitment, as such commitment may be (a) reduced from time to time pursuant to
Section 2.9, (b) reduced or increased from time to time pursuant to Section 2.7
or pursuant to assignments by or to such Lender pursuant to Section 10.4, (c)
increased from time to time pursuant to Section 2.22, and (d) terminated
pursuant to Section 4.1, Section 8.2 or Section 8.3. The amount of the
Commitment represents such Lender’s maximum Credit Exposure hereunder. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.1, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. During the Initial Period, the initial aggregate
amount of the Lenders’ Commitments is $450,000,000. After the expiration of the
Initial Period, the aggregate amount of the Lenders’ Commitments shall be
$800,000,000.

“Commitment Increase” is defined in Section 2.22(a).

“Commitment Increase Effective Date” is defined in Section 2.22(b).

“Communications” is defined in Section 10.1(d).

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Tangible Assets” means the total assets of the Borrower and
its Restricted Subsidiaries as of the end of the Borrower’s most recent fiscal
quarter for which a consolidated balance sheet of the Borrower and its
subsidiaries is available, minus the sum of (i) all current liabilities
(excluding the current portion of any long-term debt) of the Borrower and its
Restricted Subsidiaries reflected on such balance sheet, and (ii) total goodwill
and other intangible assets of the Borrower and its Restricted Subsidiaries
reflected on such balance sheet, all calculated on a consolidated basis in
accordance with GAAP.

“Consolidated Tangible Net Worth” means (i) the consolidated partners’ equity of
the Borrower and its Restricted Subsidiaries, less (ii) the amount of
consolidated intangible assets of the Borrower and its Restricted Subsidiaries.

“Contribution Agreement” means that certain Contribution Agreement, dated as of
August 8, 2018, by and among Apache Midstream LLC, KAAC, Borrower, Alpine High
Gathering LP, Alpine High Pipeline LP, Alpine High Processing LP, Alpine High
NGL Pipeline LP, and Alpine High Subsidiary GP LLC.

“Contribution Agreement Transactions” means those transactions contemplated by
and under the Contribution Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

7



--------------------------------------------------------------------------------

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Internal
Revenue Code or Section 4001 of ERISA.

“Credit Exposure” means, with respect to any Lender at any time, the sum
calculated in US Dollars of the outstanding principal amount of such Lender’s
Loans, its LC Exposure and its Swingline Exposure at such time.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lenders, or any other Lender.

“Debt” of any Person means indebtedness, including capital leases, shown as debt
on a consolidated balance sheet of such Person prepared in accordance with GAAP.

“Declining Lenders” is defined in Section 2.7(c).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, as reasonably determined by the Administrative Agent
in consultation with the Borrower, any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans, or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified Borrower or any Credit
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by the Administrative Agent, acting in
good faith, to confirm in a manner reasonably satisfactory to the Administrative
Agent that it will comply with its obligations (and is financially able to meet
such obligations as of the date of certification) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon (i) the Administrative Agent’s receipt of such
confirmation, and (ii) compliance in full by such Lender with its funding
obligations under this Agreement as of the date of such confirmation (subject to
any exception to funding set forth in clause (a) above), or (d) has become the
subject of (A) a Bankruptcy Event or (B) a Bail-In Action; provided that a
Lender shall not be a “Defaulting Lender” solely by reason of events relating to
a parent company of such Lender or solely because a governmental authority has
been appointed as receiver, conservator, trustee or custodian for such Lender,
in each case as described in clause (d) above, if and for so long as both the
Administrative Agent and the Borrower, each in its sole and

 

8



--------------------------------------------------------------------------------

absolute discretion, is satisfied that such Lender will continue to perform its
obligations hereunder relating to Loans and Letters of Credit, such mutual
satisfaction being evidenced by written confirmation signed and delivered by the
Administrative Agent and the Borrower to the other, either of which may revoke
such confirmation by written notice delivered to the other, upon which such
Lender will again be a Defaulting Lender.

“Disposition” is defined in Section 7.3(a).

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means a division under Delaware law (or any comparable event under a
different jurisdiction’s laws) of the assets, liabilities and/or obligations of
a Person (the “Dividing Person”) among two or more Persons (whether pursuant to
a “plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Drawing Document” means any document presented for purposes of drawing under a
Letter of Credit.

“EBITDA” means, for any period, the Consolidated Net Income for such period,

(a) excluding, without duplication and to the extent included in determining
such consolidated net income: (i) consolidated interest expense for such period,
(ii) consolidated income tax expense for such period, (iii) all amounts
attributable to depreciation and accretion for such period and amortization of
intangible assets for such period, (iv) nonrecurring or unusual noncash gains or
losses (including (A) gains and losses in respect of dispositions of assets and
(B) impairment charges in respect of tangible or intangible assets) for such
period, (v) noncash increases and decreases in net income for such period due to
the accounting for trading and hedging agreements, (vi) the cumulative effect
for such period of a change in accounting principles, (vii) any fees and
expenses for such period relating to the Transactions, (viii) the income or loss
of any Person other than a Restricted Subsidiary in which the Borrower or any
Restricted Subsidiary has an ownership interest, (ix) the income or loss of, and
any cash dividends or similar cash distributions paid to, any Restricted
Subsidiary that is not wholly owned, directly or indirectly, by the Borrower to
the extent such income or loss or such amounts are attributable to the
noncontrolling interests in such Restricted Subsidiary, and (x) any
undistributed net income of a Restricted Subsidiary to the extent that the
ability of such Restricted Subsidiary to make Restricted Payments to the
Borrower or another Restricted Subsidiary is, as of the date of determination of
EBITDA, restricted by its organizational documents, any contractual obligations
(other than this Agreement) or any applicable Law;

(b) including, the amount of any Qualified Project EBITDA Adjustment, if
applicable;

 

9



--------------------------------------------------------------------------------

(c) including, the amount of any Joint Venture Option Project EBITDA Adjustment,
if applicable; and

(d) including, without duplication, any cash dividends or similar cash
distributions made by any Person to the Borrower or to any Restricted
Subsidiary.

“EBITDA Event” means the date on which Borrower has achieved annualized EBITDA
greater than or equal to $350,000,000 for the immediately preceding three
(3) calendar months, as evidenced by either (a) the most recent financial
statements delivered pursuant to Section 5.1, or (b) a certificate of the chief
financial officer or an Authorized Officer of the Borrower acceptable to the
Administrative Agent; provided, however, that Borrower agrees to provide, at the
time of each scheduled delivery of financial statements delivered pursuant to
Section 5.1 covering the applicable months, evidence verifying such previously
certified annualized EBITDA calculation.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means a date agreed upon by the Borrower and the Administrative
Agent as the date on which the conditions specified in Section 4.1 of this
Agreement are satisfied (or waived in accordance with Section 10.2 of this
Agreement).

“Effectiveness Notice” means a notice and certificate of the Borrower properly
executed by an Authorized Officer of the Borrower addressed to the Lenders and
delivered to the Administrative Agent, whereby the Borrower certifies
satisfaction of all the conditions precedent to the effectiveness under
Section 4.1 of this Agreement.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations, decrees, judgments, injunctions,
legally binding notices or legally binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters relating to the exposure of Hazardous Material.

 

10



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the rules,
regulations and interpretations thereunder, in each case as in effect from time
to time.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Event of Default” is defined in Article VIII.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
and United Kingdom withholding Taxes (excluding (x) the portion of United
Kingdom withholding Taxes with respect to which the applicable Lender is
entitled to claim a reduction under an income tax treaty, and (y) United Kingdom
withholding Taxes on payments made by any guarantor under any guarantee of the
obligations) imposed on amounts payable to or for the account of such Lender
with respect to an applicable interest in a Loan, Letter of Credit or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan, Letter of Credit or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.18, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(d) and Section 2.17(e), and (d) any U.S.
Federal withholding Taxes imposed under FATCA.

“Facility Fee” is defined in Section 2.12(a).

“Facility Fee Rate” means, for any day, the applicable rate per annum as set
forth on Schedule A, based upon the Leverage Ratio or Applicable Rating Level
applicable on such date. Each change in the Facility Fee Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. Changes
in the Facility Fee Rate will occur automatically without prior notice.

 

11



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Fee Payment Date” means (a) the last day of March, June, September and December
of each year and (b) the last day of the final Fee Payment Period.

“Fee Payment Period” means, initially, the period from and including the
Effective Date through and including the initial Fee Payment Date, and
thereafter, each period commencing on and including the day after a Fee Payment
Date through and including the succeeding Fee Payment Date (except that the
final Fee Payment Period for any Lender shall end on the date immediately
preceding the later of the date on which the Commitment of such Lender
terminates and its Credit Exposure has been paid in full or cash
collateralized).

“Financial Letter of Credit” means any Letter of Credit other than a Performance
Letter of Credit.

“Foreign Lender” means any Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied on a basis consistent with the
most recent financial statements of the Borrower and its Subsidiaries delivered
to the Lenders pursuant hereto.

“Good Faith” means honesty in fact in the conduct of the transaction concerned.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Hazardous Material” means (a) any “hazardous substance,” as defined by CERCLA;
(b) any “hazardous waste,” as defined by the Resource Conservation and Recovery
Act; or (c) any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance within the meaning of any other Environmental
Law.

 

12



--------------------------------------------------------------------------------

“Highest Lawful Rate” is defined in Section 10.12.

“IBA” is defined in Section 1.5.

“Impacted Interest Period” is defined in the definition of “LIBO Rate.”

“Indebtedness” of any Person means all (i) Debt, and (ii) guaranties or other
contingent obligations in respect of the Debt of any other Person.

“Indemnified Taxes” means Taxes, other than Excluded Taxes.

“Index Debt” means senior, unsecured, non-credit enhanced, long-term
indebtedness for borrowed money of the Borrower that is not guaranteed by any
other Person or subject to any other credit enhancement.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, or (c) a company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person or relative(s)
thereof; provided that, with respect to clause (c), such company, investment
vehicle or trust shall not constitute an Ineligible Institution if it (x) has
not been established for the primary purpose of acquiring any Loans, Commitments
or Letter of Credit Commitments, (y) is managed by a professional advisor, who
is not such natural person or a relative thereof, having significant experience
in the business of making or purchasing commercial loans, and (z) has assets
greater than $25,000,000 and a significant part of its activities consist of
making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business; provided, further, that upon the occurrence and
during the continuance of an Event of Default, any Person (other than a Lender)
shall be an Ineligible Institution if after giving effect to any proposed
assignment to such Person, such Person would hold more than 25% of the then
outstanding Credit Exposure, Commitments or Letter of Credit Commitments, as the
case may be.

“Initial Period” means the period of time commencing on the Effective Date until
the first Business Day after delivery to the Administrative Agent of an item
described in clause (a) or (b) below evidencing each of the following:
(i) Borrower has annualized EBITDA for the immediately preceding three
(3) calendar months greater than or equal to $175,000,000 and (ii) since the
Effective Date Borrower has raised at least $250,000,000 of additional Capital,
whether in the form of Capital Stock or other Capital, provided that, for the
purposes of this calculation, for any Capital having the characteristics of Debt
(“Other Capital”) to be included as additional Capital, such Other Capital must
be provided by any non-Affiliate of Borrower and expressly subordinated in right
of payment and collection to the Obligations under this Agreement; in both cases
as evidenced by either (a) the most recent financial statements delivered
pursuant to Section 5.1 or (b) a certificate of an Authorized Officer of the
Borrower acceptable to the Administrative Agent; provided, however, that
Borrower agrees to provide, at the time of each scheduled delivery of financial
statements delivered pursuant to Section 5.1 covering the applicable months,
evidence verifying such previously certified calculations.

“Instructions” means inquiries, communications and instructions (whether oral,
telephonic, written, electronic mail or transmission, facsimile or other)
regarding a Letter of Credit and each Request for Letter of Credit (and the term
“Request for Letter of Credit” is subsumed within the term “Instruction”).

 

13



--------------------------------------------------------------------------------

“Interest Election Request” means a request by Borrower to convert or continue a
Borrowing in accordance with Section 2.8, in substantially the form of Exhibit D
or any other form approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, and
(b) with respect to any LIBOR Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
LIBOR Borrowing with an Interest Period of more than three (3) months’ duration,
each day prior to the last day of such Interest Period that occurs at intervals
of three (3) months’ duration after the first (1st) day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid and the Maturity Date.

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day, or, with the consent of the Administrative Agent, such other
day, in the calendar month that is one, two, three or six months or one week
thereafter or any other period agreeable to all Lenders, in each case as
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a LIBOR Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a LIBOR Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for US Dollars) that
is shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for
the shortest period (for which that LIBO Screen Rate is available for US
Dollars) that exceeds the Impacted Interest Period, in each case, at such time.

“Investment(s)” is defined in Section 7.8.

“Investment Grade Event” means the earliest date on which either (a) the Ratings
Event occurs, or (b)(i) the Borrower and its Restricted Subsidiaries have
achieved the Permitted Leverage Ratio and (ii) the EBITDA Event has occurred.

“IRS” means the United States Internal Revenue Service.

 

14



--------------------------------------------------------------------------------

“Issuing Bank” means (a) each Lender identified on Schedule 2.5 with such Person
having a Letter of Credit Commitment as identified on Schedule 2.5 and (b) any
other Lender that shall have become an Issuing Bank, in its sole discretion,
hereunder as provided in Section 2.5(j), as applicable, each in its capacity as
an issuer of Letters of Credit hereunder; provided, however, that such Persons
shall not have ceased to be an Issuing Bank as provided in Section 2.5(k);
provided further that no such Lender shall be required to provide Letters of
Credit in excess of its Letter of Credit Commitment. The Issuing Banks may, in
their discretion, and with the approval of Borrower, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Banks with an
Acceptable Rating, in which case the term “Issuing Bank” shall include any such
Affiliates with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.5 with respect to such Letters of Credit).
Each reference herein to the “Issuing Bank” in connection with a Letter of
Credit or other matter shall be deemed to be a reference to the relevant Issuing
Bank with respect thereto.

“Issuing Bank LC Report” is defined in Section 2.5(l).

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Joint Venture” means each entity in which Borrower or its Restricted
Subsidiaries is expected to obtain, in connection with the Contribution
Agreement Transactions, options to acquire equity interests, which includes
(a) an option to acquire up to a fifteen percent (15%) equity interest (as well
as pursuant to a supplemental option, an additional one percent (1%) equity
interest) in the Gulf Coast Express pipeline, (b) an option to acquire up to a
fifteen percent (15%) equity interest in the EPIC Crude pipeline, (c) an option
to acquire a fifty percent (50%) equity interest in the Salt Creek NGL pipeline,
(d) an option to acquire up to a thirty-three percent (33%) equity interest in
the Shin Oak pipeline, and (e) an option to acquire equity in either (i) a
long-haul natural gas pipeline from the Permian Basin in Texas to the Texas Gulf
Coast being developed by affiliates of Kinder Morgan, Inc. or (ii) the next
similar pipeline project if such Permian pipeline project is not placed into
service.

“Joint Venture Option Project” means the construction or expansion of any
capital project of a Joint Venture, the aggregate capital cost of which exceeds
or is reasonably expected to exceed $20,000,000.

“Joint Venture Option Project EBITDA Adjustments” means with respect to each
Joint Venture Option Project:

(a) prior to the Commercial Operation Date of a Joint Venture Option Project
(but including the fiscal quarter in which such Commercial Operation Date
occurs), a percentage (based on the then-current completion percentage of such
Joint Venture Option Project) of an amount (determined by the Borrower in good
faith in a commercially reasonable manner and certified by the chief financial
officer of the general partner of the Borrower and approved by the
Administrative Agent) equal to the projected consolidated EBITDA attributable to
such Joint Venture Option Project for the first twelve-month period following
the scheduled Commercial Operation Date of such Joint Venture Option Project
(such amount referred to as “Projected Post-Completion EBITDA” and to be
determined based on projected revenues from such Joint

 

15



--------------------------------------------------------------------------------

Venture Project, scheduled Commercial Operation Date, and other reasonable
factors), which may, at the Borrower’s option, be added to actual consolidated
EBITDA for the fiscal quarter in which construction of such Joint Venture Option
Project commences and for each fiscal quarter thereafter until the Commercial
Operation Date of such Joint Venture Option Project (including the fiscal
quarter in which such Commercial Operation Date occurs, but net of any actual
consolidated EBITDA attributable to such Joint Venture Option Project following
such Commercial Operation Date); provided that if the actual Commercial
Operation Date does not occur by the scheduled Commercial Operation Date, then
the foregoing amount shall be reduced, for quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after its
actual Commercial Operation Date, by the following percentage amounts depending
on the period of delay (based on the period of actual delay or then-estimated
delay, whichever is longer): (i) 180 days or less, 0%, (ii) longer than 180 days
but not more than 270 days, 33%, (iii) longer than 270 days but not more than
365 days, 67%, and (iv) longer than 365 days, 100%; provided, further, however,
that if the Commercial Operation Date occurs on a date other than the last day
of a fiscal quarter, then the applicable reduction shall be prorated by
multiplying the applicable reduction percent by a fraction, the numerator of
which is the number of days during the period beginning on the scheduled
Commercial Operation Date through (and including) the last day before the actual
Commercial Operation Date and the denominator of which is the number of days
during the period beginning on (and including) the scheduled Commercial
Operation Date through (and including) the last day of the fiscal quarter during
which the actual Commercial Operation Date occurs; and

(b) for each of the first four full fiscal quarters after the Commercial
Operation Date, the difference between Projected Post-Completion EBITDA and
actual consolidated EBITDA through the end of the applicable quarter
attributable to such Joint Venture Option Project; provided that, in the event
such actual consolidated EBITDA shall materially differ from Projected
Post-Completion EBITDA through the end of the applicable quarter, Projected
Post-Completion EBITDA shall be redetermined in respect of the then unexpired
portion of the first four fiscal quarters after the Commercial Operation Date in
the same manner as set forth in clause (a) above, such amount to be approved by
the Administrative Agent, which may, at the Borrower’s option, be added to
actual consolidated EBITDA for the Borrower and its Restricted Subsidiaries for
such fiscal quarters.

Notwithstanding the foregoing:

 

  (i)

no such additions shall be allowed with respect to any Joint Venture Option
Project unless:

(1) prior to the delivery of the first certificate required by Section 5.1(c)
(or such later time as the Administrative Agent may agree in its sole
discretion), to the extent Joint Venture Option Project EBITDA Adjustments will
be made to consolidated EBITDA in determining compliance with Article VI as of
the end of the applicable fiscal quarter covered by such certificate, the
Borrower shall have delivered to the Administrative Agent written pro forma
projections of consolidated EBITDA of the Borrower and its Restricted
Subsidiaries attributable to such Joint Venture Option Project; and

 

16



--------------------------------------------------------------------------------

(2) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent;

 

  (ii)

the aggregate amount of all Joint Venture Option Project EBITDA Adjustments
during any period shall be limited to 60% of the total actual consolidated
EBITDA of the Borrower and its Subsidiaries for such period (which total actual
consolidated EBITDA shall be determined without including any Joint Venture
Option Project EBITDA Adjustments); and

 

  (iii)

for the avoidance of doubt, the foregoing consolidated EBITDA adjustments shall
be adjusted with respect to the portion of consolidated EBITDA which would be
attributable to any non-wholly owned Restricted Subsidiaries of the Borrower to
reflect only the Borrower’s pro rata ownership interest in such Restricted
Subsidiaries.

“KAAC” means Kayne Anderson Acquisition Corp., a Delaware corporation, to be
known as Altus Midstream Company upon consummation of the transactions
contemplated by the Contribution Agreement.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) at such time, the aggregate
undrawn amount of all outstanding Letters of Credit, plus (b) the aggregate
amount of all LC Disbursements, in each case that have not yet been reimbursed
by or on behalf of Borrower at such time. The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.
The LC Exposure of any Issuing Bank at any time shall be the total LC Exposure
at such time for all Letters of Credit issued by such Issuing Bank.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders and the Issuing Banks.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder in an
aggregate principal amount at any one time outstanding up to but not exceeding
the amount set forth opposite such Issuing Banks’s name on Schedule 2.5 hereto,
or if an Issuing Bank has entered into an Assignment and Assumption, the amount
set forth for such Issuing Bank as its Letter of Credit Commitment in the
Register maintained by the Administrative Agent, or such other amount as may be
mutually agreed in writing between any Issuing Bank and Borrower, as such
commitment may be reduced from time to time pursuant to the terms of
Section 2.5.

 

17



--------------------------------------------------------------------------------

“Letter of Credit Fees” means, with respect to any Letter of Credit, the letter
of credit commission set forth in Section 2.12(b) as well as customary fronting,
administrative, issuance, amendment, payment and negotiation charges negotiated
with the applicable Issuing Bank.

“Letter of Credit Suspension Notice” is defined in Section 2.5(b).

“Leverage Ratio” means, as of the date of determination, (i) the ratio of the
consolidated Indebtedness of the Borrower and its Restricted Subsidiaries on the
date of such calculation to (ii) EBITDA of the Borrower and its Restricted
Subsidiaries for the 12-month period ending immediately before such date.

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the LIBO Screen Rate at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to the applicable currency then the
LIBO Rate shall be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any LIBOR
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for US Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion, provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“LIBOR Margin” means, for any day, the applicable rate per annum set forth on
Schedule A under the caption “LIBOR Margin” based upon the Leverage Ratio or
Applicable Rating Level, as applicable, applicable on such date. Each change in
the LIBOR Margin shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. Changes in the LIBOR Margin will occur automatically
without prior notice.

“Lien” means any mortgage, pledge, lien, encumbrance, charge, or security
interest of any kind, granted or created to secure Indebtedness; provided,
however, that, with respect to any prohibitions of Liens on Property, the
following transactions shall not be deemed to create a Lien to secure
Indebtedness: (i) production payments and (ii) liens required by statute and
created in favor of U.S. governmental entities to secure partial, progress,
advance, or other payments intended to be used primarily in connection with air
or water pollution control.

 

18



--------------------------------------------------------------------------------

“Limited Recourse” means, with respect to any Unrestricted Subsidiary and the
Indebtedness and other obligations of such Unrestricted Subsidiary:

(a) except as otherwise permitted under Section 7.8, neither the Borrower nor
any Restricted Subsidiary guarantees or is otherwise liable in respect of, or
provides credit support of any kind for the Indebtedness or other obligations of
such Unrestricted Subsidiary other than (i) a pledge of the Capital Stock in, or
Indebtedness or other obligations of, such Unrestricted Subsidiary or one or
more other Unrestricted Subsidiaries, (ii) the provision of development,
operations and maintenance services on an arms-length basis in the ordinary
course of business, and (iii) guarantees of the Unrestricted Subsidiary’s
performance of the acquisition, improvement, installation, design, engineering,
construction, and development of all or any portion of the project that is
financed by a Project Financing, except any such guaranty which is a guaranty of
any Indebtedness relating to such Project Financing; and

(b) no default on the Indebtedness or other obligations of such Unrestricted
Subsidiary (including any rights that the holders of the Indebtedness or other
obligations may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of
Indebtedness of the Borrower or any of its Restricted Subsidiaries to declare a
default on such Indebtedness of the Borrower or any of its Restricted
Subsidiaries or cause the payment of such Indebtedness of the Borrower or any of
its Restricted Subsidiaries to be accelerated or payable prior to its stated
maturity.

“Loan” means any loan made by the Lenders to Borrower pursuant to this
Agreement.

“Loan Document” means this Agreement, any Guaranty, any Borrowing Request, any
Interest Election Request, any Request for Letter of Credit, any Letter of
Credit, any Assignment and Assumption, any Notice of Commitment Increase, any
election notice, the agreement with respect to fees described in
Section 2.12(c), and each other agreement, document or instrument delivered by
Borrower or any other Person in connection with this Agreement, as such may be
amended, restated, supplemented or otherwise modified from time to time.

“Material Adverse Effect” means, as to any matter, that such matter could
reasonably be expected to materially and adversely affect the assets, business,
properties, condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole. No matter shall be considered to result, or be
expected to result, in a Material Adverse Effect unless such matter causes the
Borrower and its Restricted Subsidiaries, on a consolidated basis, to suffer a
loss or incur a cost equal to at least ten percent (10%) of Consolidated
Tangible Net Worth.

“Maturity Date” the earliest of:

(a) The Original Maturity Date, or such other later date as may result from any
extension requested by the Borrower and consented to by some or all of the
Lenders pursuant to Section 2.7;

(b) The date on which the Commitments and Letter of Credit Commitments are
terminated in full or reduced to zero pursuant to Section 2.9; and

 

19



--------------------------------------------------------------------------------

(c) The date on which the Commitments and Letter of Credit Commitments otherwise
are terminated in full and reduced to zero pursuant to the terms of Section 4.1,
Section 8.2 or Section 8.3.

Upon the occurrence of any event described in clause (b) or (c), the Commitments
and Letter of Credit Commitments shall terminate automatically and without any
further action.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency in the United States.

“New Funds Amount” means the amount equal to the product of a CI Lender’s
increased Commitment or a CI Lender’s new Commitment (as applicable) represented
as a percentage of the aggregate Commitments after giving effect to the
Commitment Increase, times the aggregate principal amount of the outstanding
Loans immediately prior to giving effect to the Commitment Increase, if any, as
of a Commitment Increase Effective Date (without regard to any increase in the
aggregate principal amount of Loans as a result of borrowings made after giving
effect to the Commitment Increase on such Commitment Increase Effective Date).

“Non-Defaulting Lender” is defined in Section 2.18(f).

“Notice of Commitment Increase” is defined in Section 2.22(b).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means, at any time, the sum of (i) the outstanding principal
amount of any Loans plus (ii) all outstanding LC Disbursements plus (iii) all
accrued and unpaid interest, Facility Fees, Letter of Credit Fees and other fees
due pursuant to Section 2.12 plus (iv) all other obligations of Borrower to any
Lender or any Agent, whether or not contingent, arising under or in connection
with any of the Loan Documents.

“Original Maturity Date” means November 9, 2023.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

20



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight LIBOR borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).

“Participant Register” is defined in Section 10.4(g).

“Participants” is defined in Section 10.4(e).

“Partnership” is defined in Section 4.1(d).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which Borrower or any
corporation, trade or business that is, along with Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.

“Performance Letter of Credit” means any Letter of Credit issued as an
irrevocable undertaking to make payment triggered by a failure to perform a
nonfinancial contractual obligation, including, without limitation, any Letter
of Credit issued (a) to ensure the performance of services or the delivery of
goods or (b) primarily for the purpose of securing performance obligations of
Borrower or any Subsidiary to Governmental Authorities, including clean-up and
remediation obligations, provided that, for the avoidance of doubt and without
limiting the foregoing, no Performance Letter of Credit shall secure or
otherwise support any Indebtedness for borrowed money.

“Permitted Leverage Ratio” means, as of the date of determination, a Leverage
Ratio equal to or less than 4.00:1.00.

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, joint venture, partnership, association, trust,
company, firm, Governmental Authority or any other entity, whether acting in an
individual, fiduciary or other capacity.

“Platform” is defined in Section 10.1(d).

 

21



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City, or, if Administrative Agent ceases to quote such rate,
the rate of interest last quoted by Bloomberg as the “Prime Rate” in the U.S.
or, if Bloomberg ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by the Administrative Agent in its reasonable discretion) or any similar release
by the Federal Reserve Board (as determined by the Administrative Agent in its
reasonable discretion). Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.

“Project Financing” means any Indebtedness incurred to finance or refinance the
acquisition, improvement, installation, design, engineering, construction,
development, completion, or operation of all or any portion of any project,
which is Limited Recourse to the Borrower and the Restricted Subsidiaries.

“Property” means (i) any property owned or leased by the Borrower or any
Restricted Subsidiary, or any interest of the Borrower or any Restricted
Subsidiary in property, which is considered by the Borrower to be capable of
producing oil, gas, or minerals in commercial quantities, (ii) any interest of
the Borrower or any Restricted Subsidiary in any refinery, processing or
manufacturing plant owned or leased by the Borrower or any manufacturing plant
owned or leased by the Borrower or any Restricted Subsidiary, (iii) any interest
of the Borrower or any Restricted Subsidiary in all present and future oil, gas,
other liquid and gaseous hydrocarbons, and other minerals now or hereafter
produced from any other Property or to which the Borrower or any Restricted
Subsidiary may be entitled as a result of its ownership of any Property, and
(iv) all real and personal assets owned or leased by the Borrower or any
Restricted Subsidiary used in the drilling, gathering, processing,
transportation, or marketing of any oil, gas, and other hydrocarbons or
minerals, except (a) any such real or personal assets related thereto employed
in transportation, distribution or marketing or (b) any interest of the Borrower
or any Restricted Subsidiary in, any refinery, processing or manufacturing
plant, or portion thereof, which property described in clauses (a) or (b), in
the opinion of the board of directors, managers or similar governing body or
management of the Borrower or its general partner, as applicable, is not a
principal plant or principal facility in relation to the activities of the
Borrower and its Restricted Subsidiaries taken as a whole.

“Proxy Statement” means that certain definitive Proxy Statement for Special
Meeting in Lieu of the 2018 Annual Meeting of Stockholders of Kayne Anderson
Acquisition Corp. filed with the SEC on October 22, 2018.

“Qualified Acquisition” means any one of more transactions (a) pursuant to which
the Borrower or any of its Restricted Subsidiaries acquires, for an aggregate
purchase price of not less than $35,000,000, (i) more than 50% (or if such
percent or more is already owned, any additional incremental amount) of the
issued and outstanding Capital Stock of any other Person or (ii) other property
or assets of, or of any operating division or business unit of, any other Person
(other than acquisitions of Capital Stock of such Person and acquisitions by
Borrower or any of its Restricted Subsidiaries of inventory or supplies in the
ordinary court of business) and (b) which is designated by the Borrower by a
Qualified Acquisition Notice.

 

22



--------------------------------------------------------------------------------

“Qualified Acquisition Closing Date” means the closing date for a Qualified
Acquisition.

“Qualified Acquisition Notice” means Borrower’s written notice (i) of its
election to designate a transaction as a Qualified Acquisition and
(ii) delivered to the Administrative Agent no later than the date on which
financial statements for the fiscal quarter during which a Qualified Acquisition
occurred are required to be delivered pursuant to Section 5.1(a) or (b), as
applicable.

“Qualified Project” means the acquisition, construction or expansion of any
capital project by the Borrower or any of its Restricted Subsidiaries, or by a
joint venture in which the Borrower or any of its Restricted Subsidiaries owns
an equity interest, the aggregate capital cost of which exceeds or is reasonably
expected to exceed $20,000,000.

“Qualified Project EBITDA Adjustments” means with respect to each Qualified
Project:

(a) prior to the Commercial Operation Date of a Qualified Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(based on the then-current completion percentage of such Qualified Project) of
an amount (determined by the Borrower in good faith in a commercially reasonable
manner and certified by the chief financial officer of the general partner of
the Borrower and approved by the Administrative Agent) equal to the projected
consolidated EBITDA attributable to such Qualified Project (including, in the
case of a Qualified Project of a joint venture, the Borrower or its Restricted
Subsidiaries’ pro rata share of projected EBITDA for such joint venture
attributable to the equity interest of the Borrower and its Restricted
Subsidiaries in such joint venture (calculated in accordance with the definition
of “EBITDA” as if such joint venture were a Restricted Subsidiary)) for the
first twelve-month period following the scheduled Commercial Operation Date of
such Qualified Project (such amount referred to as “Projected Post-Operation
EBITDA” and to be determined based on projected revenues from such Qualified
Project, scheduled Commercial Operation Date, and other reasonable factors),
which may, at the Borrower’s option, be added to actual consolidated EBITDA for
the fiscal quarter in which construction of such Qualified Project commences and
for each fiscal quarter thereafter until the Commercial Operation Date of such
Qualified Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but net of any actual consolidated EBITDA attributable to
such Qualified Project following such Commercial Operation Date)(calculated, in
the case of a joint venture, in accordance with the definition of “EBITDA” as if
such joint venture were a Restricted Subsidiary); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its actual Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, (iv) longer than 270 days but not more than 365
days, 75%, and (v) longer than 365 days, 100%; provided, further, however, that
if the Commercial Operation Date occurs on a date other than the last day of a
fiscal quarter, then the applicable reduction shall be

 

23



--------------------------------------------------------------------------------

prorated by multiplying the applicable reduction percent by a fraction, the
numerator of which is the number of days during the period beginning on the
scheduled Commercial Operation Date through (and including) the last day before
the actual Commercial Operation Date and the denominator of which is the number
of days during the period beginning on (and including) the scheduled Commercial
Operation Date through (and including) the last day of the fiscal quarter during
which the actual Commercial Operation Date occurs; and

(b) for each of the first four full fiscal quarters after the Commercial
Operation Date, the difference between Projected Post-Operation EBITDA and
actual consolidated EBITDA through the end of the applicable quarter
attributable to such Qualified Project (calculated, in the case of a joint
venture, in accordance with the definition of “EBITDA” as if such joint venture
were a Restricted Subsidiary); provided that, in the event such actual
consolidated EBITDA shall materially differ from Projected Post-Operation EBITDA
through the end of the applicable quarter, Projected Post-Operation EBITDA shall
be redetermined in respect of the then unexpired portion of the first four
fiscal quarters after the Commercial Operation Date in the same manner as set
forth in clause (a) above, such amount to be approved by the Administrative
Agent, which may, at the Borrower’s option, be added to actual consolidated
EBITDA for the Borrower and its Restricted Subsidiaries for such fiscal
quarters.

Notwithstanding the foregoing:

 

  (i)

no such additions shall be allowed with respect to any Qualified Project unless:

(1) prior to the delivery of the first certificate required by Section 5.1(c)
(or such later time as the Administrative Agent may agree in its sole
discretion), to the extent Qualified Project EBITDA Adjustments will be made to
consolidated EBITDA in determining compliance with Article VI as of the end of
the applicable fiscal quarter covered by such certificate, the Borrower shall
have delivered to the Administrative Agent written pro forma projections of
consolidated EBITDA of the Borrower and its Restricted Subsidiaries attributable
to such Qualified Project; and

(2) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent;

 

  (ii)

the aggregate amount of all Qualified Project EBITDA Adjustments during any
period shall be limited to 30% of the total actual consolidated EBITDA of the
Borrower and its Subsidiaries for such period (which total actual consolidated
EBITDA shall be determined without including any Qualified Project EBITDA
Adjustments); and

 

24



--------------------------------------------------------------------------------

  (iii)

for the avoidance of doubt, the foregoing consolidated EBITDA adjustments shall
be adjusted with respect to the portion of consolidated EBITDA which would be
attributable to any non-wholly owned Subsidiaries of the Borrower or joint
ventures to reflect only the Borrower’s pro rata ownership interest in such
Subsidiaries and joint ventures.

“Rating” is defined in Schedule A.

“Ratings Event” means the date on which Borrower has a Rating of “Baa3” or
higher by Moody’s or of “BBB-” or higher by S&P.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reconciliation Report” is defined in Section 5.1(a).

“Reducing Percentage Lender” means each then existing Lender immediately prior
to giving effect to the Commitment Increase that does not increase its
respective Commitment as a result of the Commitment Increase and whose relative
percentage of the Commitments shall be reduced after giving effect to such
Commitment Increase.

“Reduction Amount” means the amount by which a Reducing Percentage Lender’s
outstanding Loans decrease as of a Commitment Increase Effective Date (without
regard to the effect of any borrowings made on such Commitment Increase
Effective Date after giving effect to the Commitment Increase).

“Register” is defined in Section 10.4(c).

“Regulation U” means any of Regulations T, U or X of the Board from time to time
in effect and shall include any successor or other regulations or official
interpretations of said Board or any successor Person relating to the extension
of credit for the purpose of purchasing or carrying margin stocks applicable to
member banks of the Federal Reserve System or any successor Person.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Replacement Lenders” is defined in Section 2.7(c)(i).

“Request for Letter of Credit” means a request by Borrower for a Letter of
Credit in accordance with Section 2.5(b), in substantially the form of Exhibit F
or any other form approved by the applicable Issuing Bank.

“Required Lenders” means, subject to Section 2.21, at any time, Lenders having
Credit Exposures (provided, that, as to any Lender, clause (a) of the definition
of “Swingline Exposure” shall only be applicable in calculating a Lender’s
Credit Exposure to the extent such Lender shall have funded its respective
participations in the outstanding Swingline Loans) and Unfunded

 

25



--------------------------------------------------------------------------------

Commitments representing at least 51% of the sum of the Total Credit Exposure
and Unfunded Commitments at such time; provided that for purposes of declaring
the Loans to be due and payable pursuant to Section 8.1, and for all purposes
after the Loans become due and payable pursuant to Section 8.1 or the
Commitments expire or terminate, then, as to each Lender, the Unfunded
Commitment of each Lender shall be deemed to be zero; provided further that for
the purpose of determining the Required Lenders needed for any waiver,
amendment, modification or consent, any Lender that is the Borrower or an
Affiliate of the Borrower shall be disregarded.

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 690, et seq., as amended from time to time.

“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) by a Person with
respect to any Capital Stock issued by such Person or any payment (whether in
cash, securities or other property) by a Person on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of Capital
Stock issued by such Person or of any option, warrant or other right to acquire
any such Capital Stock.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, and Syria).

“Sanctioned Person” means, at any time, (a) any Person or vessel with whom
Borrower cannot do business due to the person or vessel being listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by United Nations Security Council, the European Union, any European
Union member state or Her Majesty’s Treasury of the United Kingdom, (b) any
Person with whom Borrower cannot do business due to the Person operating,
organized or resident in a Sanctioned Country or (c) any Person that Borrower
knows is owned 50 percent or more by any Person or Persons described in the
foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Security Arrangements” means any arrangements requiring that Borrower issue a
letter of credit or otherwise provide security.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
rating agency.

 

26



--------------------------------------------------------------------------------

“Standard Letter of Credit Practice” means, for an Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which such
Issuing Bank issued the applicable Letter of Credit or for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be. Such
practices shall be (i) of banks that regularly issue Letters of Credits in the
particular city and (ii) required or expressly permitted under the UCP 600 or
the ISP 98, as chosen in the applicable Letter of Credit.

“Status Report Effective Date” is defined in Section 2.5(l).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the applicable maximum reserve percentages (including
any basic, marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
LIBOR Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person, at a given time, any
corporation, partnership, limited liability company or other similar entity of
which more than 50% of the outstanding capital stock (or other equity) having
ordinary voting power to elect a majority of the board of directors, managers or
similar governing body or management of such corporation, partnership, limited
liability company or entity (irrespective of whether or not at the time capital
stock (or other equity) or any other class or classes of equity of such
corporation, partnership, limited liability company or entity shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by such Person.

“Subsidiary” means any subsidiary of the Borrower.

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.4 attached hereto or (ii) if such Lender has
entered into an Assignment and Assumption or has otherwise assumed a Swingline
Commitment after the Effective Date, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 10.4(c).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time, other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender, and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

 

27



--------------------------------------------------------------------------------

“Swingline Lenders” means JPMorgan Chase Bank, N.A. and each other Lender that
agrees to provide a Swingline Loan, each in its capacity as a lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.4.

“Syndication Agent” means Wells Fargo Bank, National Association, in its
capacity as syndication agent.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means (i) during the Initial Period, $50,000,000 and
(ii) after the Initial Period, $100,000,000.

“Total Credit Exposure” means, the sum of the outstanding principal amount of
all Lenders’ Loans, their LC Exposure and their Swingline Exposure at such time;
provided, that clause (a) of the definition of Swingline Exposure shall only be
applicable to the extent Lenders shall have funded their respective
participations in the outstanding Swingline Loans.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents to which it is a party, the
borrowing of Loans and the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate (a LIBOR Loan) or the
Alternate Base Rate.

“UN Convention” means the United Nations Convention on Independent Guarantees
and Standby Letters of Credit.

“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less its Credit Exposure; provided, that, as to any Lender, clause (a) of
the definition of “Swingline Exposure” shall only be applicable in calculating a
Lender’s Credit Exposure to the extent such Lender shall have funded its
respective participations in the outstanding Swingline Loans.

“United Kingdom” or “UK” means the United Kingdom and any country which makes up
a part thereof.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“Unrestricted Subsidiary” means any Subsidiary that is designated by the
Borrower as an Unrestricted Subsidiary, but only if the following conditions
have been satisfied:

 

28



--------------------------------------------------------------------------------

(a) except as permitted pursuant to Section 7.8, all Indebtedness and other
obligations of such Subsidiary are Limited Recourse;

(b) except as permitted pursuant to Section 7.4, such Subsidiary is not party to
any agreement, contract, arrangement or understanding with the Borrower or any
Restricted Subsidiary unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to the Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of the Borrower;

(c) such Subsidiary is a Person with respect to which neither the Borrower nor
any of its Restricted Subsidiaries has any direct or indirect obligation to
maintain or preserve such Person’s financial condition or to cause such Person
to achieve any specified levels of operating results; and

(d) such Subsidiary has not guaranteed or otherwise directly or indirectly
provided any credit support for any Indebtedness of the Borrower or any
Restricted Subsidiary.

Any designation of a Subsidiary as an Unrestricted Subsidiary will be evidenced
to the Administrative Agent by a certificate of an Authorized Officer of the
Borrower certifying that such designation complied with the preceding
conditions. If, at any time, any Unrestricted Subsidiary would fail to meet the
preceding requirements as an Unrestricted Subsidiary, it will thereafter cease
to be an Unrestricted Subsidiary for purposes of this Agreement and the other
Loan Documents and any Indebtedness of such Subsidiary will be deemed to be
incurred by a Restricted Subsidiary as of such date. The Borrower may at any
time designate any Unrestricted Subsidiary to be a Restricted Subsidiary;
provided, that such designation will be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of any outstanding Indebtedness of such
Unrestricted Subsidiary and such designation will only be permitted if no
Default would be in existence following such designation.

“USA Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001).

“US Dollars” or “$” or “US$” refers to lawful money of the United States of
America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(e)(ii)(B)(3).

“Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(1)
of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

29



--------------------------------------------------------------------------------

SECTION 1.2 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “LIBOR
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“LIBOR Borrowing”).

SECTION 1.3 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law, rule or regulation herein shall, unless otherwise specified, refer to
such law, rule or regulation as amended, modified or supplemented from time to
time, and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

SECTION 1.4 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect (i) to any election
under Financial Accounting Standards Board Accounting Standards Codification 825
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

 

30



--------------------------------------------------------------------------------

SECTION 1.5 Interest Rates; LIBOR Notification. The interest rate on LIBOR Loans
is determined by reference to the LIBO Rate, which is derived from the London
interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on LIBOR
Loans. In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of the London interbank offered rate. In the event
that the London interbank offered rate is no longer available or in certain
other circumstances as set forth in Section 2.14(a) of this Agreement, such
Section 2.14(a) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to
Section 2.14, in advance of any change to the reference rate upon which the
interest rate on LIBOR Loans is based. However, the Administrative Agent does
not warrant or accept any responsibility for, and shall not have any liability
with respect to, the administration, submission or any other matter related to
the London interbank offered rate or other rates in the definition of “LIBO
Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(a), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

ARTICLE II.

The Credits

SECTION 2.1 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans in US Dollars to Borrower and to acquire
participations in Letters of Credit hereunder from time to time during the
Availability Period in an aggregate principal amount up to, but not to exceed,
the amount of such Lender’s Commitment, provided that such Loans and Letter of
Credit participations will not result in (a) such Lender’s Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the Total Credit Exposures
exceeding the total Commitments. Subject to the conditions set forth herein,
Borrower may borrow, prepay and reborrow Loans. The Borrower shall be liable for
all Obligations.

SECTION 2.2 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

31



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or LIBOR Loans in US Dollars as Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any LIBOR Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 (including any continuation or
conversion of existing Loans made in connection therewith). At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000 (including
any continuation or conversion of existing Loans made in connection therewith);
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments, or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.4(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $1,000,000. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten (10) LIBOR Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.3 Requests for Borrowings. To request a Borrowing, Borrower shall
notify the Administrative Agent of such request in writing or by telephone
(a) in the case of a LIBOR Borrowing, not later than 1:00 p.m., New York time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 1:00 p.m., New York City time, on the
date of the proposed Borrowing; provided that any such notice of an ABR
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.5(e) may be given not later than 12:00 p.m. (noon), New York City
time. Any such telephonic Borrowing Request shall be confirmed promptly by hand
delivery, telecopy or electronic mail to the Administrative Agent of a written
Borrowing Request signed by Borrower. Each telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.2:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a LIBOR Borrowing; and

(iv) in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.

 

32



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBOR Borrowing, then Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.4 Swingline Loans.

(a) Swingline Loans. Subject to the terms and conditions set forth herein, from
time to time during the Availability Period, each Swingline Lender severally
agrees to make Swingline Loans to the Borrower in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans made by such Swingline Lender exceeding
such Swingline Lender’s Swingline Commitment, (ii) such Swingline Lender’s
Credit Exposure exceeding its Commitment, or (iii) the sum of the Total Credit
Exposure exceeding the total Commitments; provided that a Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Any Swingline Loans funded by a Swingline Lender shall reduce on a
dollar-for-dollar basis availability under this Agreement and such Lender’s
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

(b) Procedure for Requesting a Swingline Loan. To request a Swingline Loan, the
Borrower shall submit a written notice to the Administrative Agent in writing
not later than 3:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be in a form approved by the Administrative Agent,
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lenders of any such notice received
from the Borrower. Each Swingline Lender shall make its ratable portion of the
requested Swingline Loan (such ratable portion to be calculated based upon such
Swingline Lender’s Swingline Commitment to the total Swingline Commitments of
all of the Swingline Lenders) available to the Borrower by means of a credit to
an account of the Borrower with the Administrative Agent designated for such
purpose (or, in the case of a Swingline Loan made to finance the reimbursement
of an LC Disbursement as provided in Section 2.5(e), by remittance to the
Issuing Bank) by 4:00 p.m., New York City time, on the requested date of such
Swingline Loan.

(c) Failure to Make Swingline Loans. The failure of any Swingline Lender to make
its ratable portion of a Swingline Loan shall not relieve any other Swingline
Lender of its obligation hereunder to make its ratable portion of such Swingline
Loan on the date of such Swingline Loan, but no Swingline Lender shall be
responsible for the failure of any other Swingline Lender to make the ratable
portion of a Swingline Loan to be made by such other Swingline Lender on the
date of any Swingline Loan.

 

33



--------------------------------------------------------------------------------

(d) Swingline Loan Participations. Any Swingline Lender may by written notice
given to the Administrative Agent require the Lenders to acquire participations
in all or a portion of its Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loans. Each Lender hereby absolutely and
unconditionally agrees, promptly upon receipt of such notice from the
Administrative Agent (and in any event, if such notice is received by 12:00
noon, New York City time, on a Business Day no later than 5:00 p.m. New York
City time on such Business Day and if received after 12:00 noon, New York City
time, on a Business Day shall mean no later than 10:00 a.m. New York City time
on the immediately succeeding Business Day), to pay to the Administrative Agent,
for the account of such Swingline Lenders, such Lender’s Applicable Percentage
of such Swingline Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.6 with
respect to Loans made by such Lender (and Section 2.6 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to such Swingline Lenders the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to such Swingline Lenders. Any amounts received by
a Swingline Lender from the Borrower (or other party on behalf of the Borrower)
in respect of a Swingline Loan after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to such Swingline
Lenders, as their interests may appear; provided that any such payment so
remitted shall be repaid to such Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.

(e) Replacement of Swingline Lenders. Any Swingline Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Swingline Lender and the successor Swingline Lender. The Administrative
Agent shall notify the Lenders of any such replacement of a Swingline Lender. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid interest accrued for the account of the replaced Swingline Lender
pursuant to Section 2.13(a). From and after the effective date of any such
replacement, (i) the successor Swingline Lender shall have all the rights and
obligations of the replaced Swingline Lender under this Agreement with respect
to Swingline Loans made thereafter and (ii) references herein to the term
“Swingline Lender” shall be deemed to refer to such successor or to any previous
Swingline Lender, or to such successor and all previous Swingline Lenders, as
the context shall require. After the replacement of a Swingline Lender
hereunder, the replaced Swingline Lender shall remain a party hereto and shall
continue to have all the rights and obligations of a Swingline Lender under this
Agreement with respect to Swingline Loans made by it prior to its replacement,
but shall not be required to make additional Swingline Loans.

 

34



--------------------------------------------------------------------------------

(f) Resignation of Swingline Lender. Subject to the appointment and acceptance
of a successor Swingline Lender, any Swingline Lender may resign as a Swingline
Lender at any time upon thirty days’ prior written notice to the Administrative
Agent, the Borrower and the Lenders, in which case, such Swingline Lender shall
be replaced in accordance with Section 2.4(e) above.

SECTION 2.5 Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions set forth herein,
Borrower may request the issuance of Letters of Credit for its own account and
may request the issuance of Letters of Credit for the account of any Subsidiary
in any form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Availability Period
by submitting a Request for Letter of Credit which shall be irrevocable, and
(subject to the conditions set forth in Section 4.2), the applicable Issuing
Bank will issue such Letters of Credit. Letters of Credit shall be denominated
in US Dollars. The Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the account of any Subsidiary as
provided in the first sentence of this paragraph, it will be fully responsible
for the reimbursement of LC Disbursements, the payment of interest thereon and
the payment of fees due under Section 2.12(b) to the same extent as if it were
the sole account party in respect of such Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any agreement submitted to, or entered into with, any Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Issuing Bank’s records of the content of any
Instruction shall be conclusive absent manifest error. An Issuing Bank may
transmit a Letter of Credit and any amendment thereto by S.W.I.F.T. message and
thereby bind Applicant directly and as indemnitor to the S.W.I.F.T. rules,
including rules obligating Applicant or Issuing Bank to pay charges. An Issuing
Bank shall be under no obligation to issue any Letter of Credit if any order,
judgment or decree of any Governmental Authority shall by its terms enjoin or
restrain such Issuing Bank from issuing such Letter of Credit, or any law, rule,
regulation of, or treaty among, one or more Governmental Authorities applicable
to such Issuing Bank or any directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over such Issuing Bank shall
prohibit, or direct that such Issuing Bank refrain from the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank any unreimbursed loss, cost or expense which was not
applicable on the Effective Date and for which such Issuing Bank is not
otherwise compensated hereunder.

(b) Procedure for Requesting a Letter of Credit. To request the issuance of a
Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to an Issuing Bank with a notice copy to the
Administrative Agent (reasonably, but no less than four (4) Business Days, in
advance of the requested date of issuance, amendment, renewal or extension) a
Request for Letter of Credit requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit will become effective,
the date on which such Letter of Credit is to expire (which shall comply with
Section 2.5(c) below), the amount of such Letter of Credit, the name and address
of the

 

35



--------------------------------------------------------------------------------

beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit, the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure of such Issuing Bank shall not exceed
its Letter of Credit Commitment, (ii) the LC Exposure shall not exceed the
lesser of (A) aggregate Letter of Credit Commitments and (B) $100,000,000,
(iii) the Total Credit Exposure shall not exceed the total Commitments and
(iv) following the effectiveness of any Maturity Date extension request, the LC
Exposure in respect of all Letters of Credit having an expiration date after the
previously effective Maturity Date shall not exceed the aggregate Commitments of
the consenting Lenders extended pursuant to Section 2.7; provided that an
Issuing Bank shall not issue, amend, renew or extend any Letter of Credit (other
than automatic renewals thereof pursuant to customary evergreen provisions or
amendments that do not effect an extension, or increase the stated face amount,
of such Letter of Credit) if it shall have been notified by the Administrative
Agent at the written request of the Required Lenders that a Default or an Event
of Default has occurred and is continuing and that, as a result, no further
Letters of Credit shall be issued by it (a “Letter of Credit Suspension
Notice”); provided, however, that such Issuing Bank shall have received such
Letter of Credit Suspension Notice no less than four (4) Business Days prior to
the issuance of any Letter of Credit. Each determination as to whether a Letter
of Credit constitutes a Financial Letter of Credit or a Performance Letter of
Credit shall be made by the Administrative Agent and the applicable Issuing
Bank, acting reasonably and, once made, shall be conclusive and binding upon
Borrower, the Lenders and the Issuing Banks.

(c) Letter of Credit Tenor. Each Letter of Credit shall expire at or prior to
the close of business not later than the earlier of (i) the date one (1) year
after the date of effectiveness of such Letter of Credit; provided that the date
of effectiveness of such Letter of Credit shall be a date no longer than 40 days
after the date of issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one (1) year after the expiration date in effect
immediately preceding such renewal or extension) and (ii) the then effective
Maturity Date; provided that any Letter of Credit may provide for the renewal
thereof for additional periods (which shall in no event extend beyond the date
referred to in clause (ii) above) upon notice by the applicable Borrower
delivered to the Issuing Bank not less than ten (10) days before the then
effective expiration date. Notwithstanding the foregoing, any Letter of Credit
issued hereunder may, in the sole discretion of the applicable Issuing Bank,
expire after the Maturity Date for one additional extension period but on or
before the date that is one year after the Maturity Date, provided that Borrower
hereby agrees that it shall provide cash collateral in an amount of such Letter
of Credit equal to 102% of the LC Exposure plus 100% of the Letter of Credit
Fees for the period up to the extended expiration date in respect of any such
outstanding Letter of Credit to the applicable Issuing Bank at least ninety
(90) days prior to the Maturity Date, which such amount shall be (i) deposited
by Borrower in an account in the name of Borrower at, and for the benefit of,
such Issuing Bank and (ii) held by such Issuing Bank for, and until, the
satisfaction of Borrower’s reimbursement obligations in respect of such Letter
of Credit until the expiration of such Letter of Credit. The Issuing Bank shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the deposit or
through the investment of such deposits, which investments, if any, shall be
made by the Issuing Bank, at its option and reasonable discretion, in
consultation with Borrower, and at Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on

 

36



--------------------------------------------------------------------------------

such investments shall accumulate in such account. Notwithstanding anything to
the contrary set forth herein, any Letter of Credit issued with an expiration
date beyond the Maturity Date shall, to the extent of any undrawn amount
remaining thereunder on the Maturity Date, cease to be a “Letter of Credit”
outstanding under this Agreement for purposes of the Lenders’ obligations to
participate in Letters of Credit pursuant to Section 2.5(d). For the avoidance
of doubt, if the Maturity Date shall be extended pursuant to Section 2.7,
“Maturity Date” as referenced in this sentence shall refer to the Maturity Date
as extended pursuant to Section 2.7; provided that, notwithstanding anything in
this Agreement (including Section 2.7 hereof) or any other Loan Document to the
contrary, the Maturity Date and the Availability Period, as such terms are used
in reference to any Issuing Bank or any Letter of Credit issued thereby, may not
be extended with respect to any Issuing Bank without the prior written consent
of such Issuing Bank. If Borrower is required to provide an amount of cash
collateral pursuant to this Section 2.5(c), such amount including any
accumulated interest or profit (to the extent not applied as aforesaid) shall be
returned to Borrower within three (3) Business Days after the expiration of all
Letters of Credit secured by such amounts and the repayment of any LC
Disbursements made in respect thereof, and, to the extent applicable, any lien
related to the cash collateral shall be released by the Issuing Bank.

(d) Issuance of Letters of Credit. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each such Lender hereby acquires
from such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, the amount equal to such
Lender’s Applicable Percentage of such LC Disbursement made by such Issuing Bank
and not reimbursed by Borrower on the applicable date due as provided in
Section 2.5(e), or of any reimbursement payment required to be refunded to
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit (provided that such Letter of Credit shall expire no later than
the date set forth in Section 2.5(c)), or the occurrence and continuance of a
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Repayment of Drawings. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, Borrower shall reimburse or cause reimbursement
of such LC Disbursement by paying or causing to be paid to the Administrative
Agent an amount equal to such LC Disbursement not later than 2:00 p.m., New York
City time, on the first (1st) Business Day immediately following the date on
which Borrower shall have received notice of such LC Disbursement; provided that
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.3 that such payment be financed with ABR Loans or
Swingline Loans in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Loan or Swingline Loan. To the extent such payment is so
financed or Borrower fails to make such

 

37



--------------------------------------------------------------------------------

payment or cause it to be made when due, the Administrative Agent shall notify
each Lender of the applicable LC Disbursement, the payment then due from
Borrower the amount in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the amount of such payment
then due from Borrower in US Dollars, in the same manner as provided in
Section 2.6 with respect to Loans made by such Lender (and Section 2.6 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from Borrower or any Subsidiary pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse such Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve Borrower
of its obligation to reimburse such LC Disbursement.

(f) Obligations; Limitation on Liability. To the extent permitted by applicable
law, Borrower’s obligation to reimburse LC Disbursements as provided in
Section 2.5(e) shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit,
(iv) the honoring of a presentation under any Letter of Credit which on its face
substantially complies with the terms of such Letter of Credit, (v) the honoring
of a presentation of any Drawing Documents which appear on their face to have
been signed, presented or issued (X) by any purported successor or transferee of
any beneficiary or other party required to sign, present or issue the Drawing
Documents or (Y) under a new name of the beneficiary, (vi) acceptance as a draft
of any written or electronic demand or request for payment under a Letter of
Credit, even if nonnegotiable or not in the form of a draft, and may disregard
any requirement that such draft, demand or request bear any or adequate
reference to the Letter of Credit, (vii) the identity or authority of any
presenter or signer of any Drawing Document or the form, accuracy, genuineness,
or legal effect of any presentation under any Letter of Credit or of any Drawing
Documents, (viii) the disregarding of any non-documentary conditions stated in
any Letter of Credit, (ix) acting upon any Instruction which it, in Good Faith,
believes to have been given by a Person authorized to give such instruction,
(x) any delay in giving or failing to give any notice, (xi) any acts, omissions
or fraud by, or the solvency of, any beneficiary, (xii) any breach of contract
between the beneficiary and Applicant or any of the parties to the underlying
transaction, (xiii) any assertion or waiver of any provision of the UCP 600 or
ISP 98 which primarily benefits an issuer of a letter of credit, including, any
requirement that any Drawing Document be presented to it at a particular hour or
place, (xiv) any payment to any paying or negotiating bank (designated or
permitted by the terms of the applicable Letter of Credit) claiming that it
rightfully honored or is entitled to reimbursement or indemnity under the
Standard Letter of Credit Practice applicable to it, (xv) any acting or failing
to act as required or

 

38



--------------------------------------------------------------------------------

expressly permitted under Standard Letter of Credit Practice (or in the case of
other independent undertakings or guarantees, the UN Convention) applicable to
where it has issued, confirmed, advised or negotiated such Credit, as the case
may be, or (xvi) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.4, constitute a legal or equitable discharge of, or provide a right of
setoff against, Borrower’s obligations hereunder. To the extent permitted by
applicable law, neither the Administrative Agent, the Lenders nor any of the
Issuing Banks, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing provisions of this Section 2.4 shall not be construed to excuse any
Issuing Bank from liability to Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by Borrower to the extent permitted by
applicable law) suffered by Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the applicable Issuing Bank (as finally determined by
a court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. If, at the applicable Issuing Bank’s and Administrative
Agent’s discretion, a Letter of Credit is to be governed by a law other than
that of the State of New York, Issuing Bank shall not be liable for any costs,
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for the Issuing Bank
resulting from any act or omission by Issuing Bank in accordance with the UCP or
the ISP, as applicable, and Applicant shall indemnify Issuing Bank for all such
costs, losses, claims, damages, liabilities and related expenses, subject to
Section 10.3(d).

(g) LC Disbursements. The applicable Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Administrative Agent and Borrower by telephone or electronic mail
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

39



--------------------------------------------------------------------------------

(h) Interest. If an Issuing Bank shall make any LC Disbursement, then, unless
Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that Borrower reimburses such LC Disbursement, at the rate of interest
per annum then applicable to ABR Loans; provided that, if Borrower fails to
reimburse such LC Disbursement by the date that is three (3) Business Days
following the date such reimbursement is due pursuant to Section 2.5(e), then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to Section 2.5(e) to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.

(i) Cash Collateralization in Event of Default. If any Event of Default
described in Section 8.1(a) shall occur and be continuing, Borrower shall,
within three (3) Business Days after Borrower receives notice from the
Administrative Agent at the request of the Required Lenders demanding the
deposit of cash collateral pursuant to this paragraph, deposit in an
interest-bearing account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the applicable Issuing Bank and the
Lenders, an amount in cash equal to the sum of (i) the aggregate LC Exposure and
(ii) the estimated Letter of Credit Fees for the period up to the current
maturity (without any renewal) for any outstanding Letter of Credit; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the (i) occurrence of any Event of
Default with respect to Borrower described in Section 8.1(g) or
(ii) acceleration of the maturity of the Loans and termination of the
Commitments and Letter of Credit Commitments pursuant to Section 8.3. Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of Borrower under this Agreement in
accordance with this paragraph. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at Borrower’s risk and expense, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Banks for LC Disbursements for which they have
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of Borrower for the LC Exposure at
such time or, if the maturity of the Loans has been accelerated, be applied to
satisfy other obligations of Borrower under this Agreement. If Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount including any accumulated
interest or profit (to the extent not applied as aforesaid) shall be returned to
Borrower within five (5) Business Days after the earlier of (i) all Events of
Default have been cured or waived or (ii) expiration of all Letters of Credit
secured by such amounts and the repayment of any LC Disbursements made in
respect thereof, and, to the extent applicable, any lien related to the cash
collateral shall be released by the Administrative Agent.

 

40



--------------------------------------------------------------------------------

(j) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, upon notice to the Administrative Agent, designate as Issuing
Banks one or more Lenders that agree to serve, in such Lender’s sole discretion,
in such capacity as provided below. The acceptance by a Lender of an appointment
as an Issuing Bank hereunder shall be evidenced by an agreement, which shall be
in form and substance reasonably satisfactory to such Issuing Bank, executed by
the Borrower, the Administrative Agent and such Issuing Bank, including a
sublimit for the aggregate amount of Letters of Credit it is willing to issue
(which amount will be the Letter of Credit Commitment of such Issuing Bank),
and, from and after the effective date of such agreement, (i) such Lender shall
have all the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Lender in its capacity as an issuer of Letters of Credit hereunder.
Notwithstanding anything to the contrary contained herein, any Issuing Bank may
resign as an Issuing Bank under this Agreement at any time that such Issuing
Bank has no Letters of Credit issued and outstanding under this Agreement;
provided that (i) any resignation by such Issuing Bank as such shall be subject
to the Borrower’s prior written acknowledgement and acceptance, and (ii) any
assignment by a Lender that is an Issuing Bank of its Letter of Credit
Commitment shall be subject to the Borrower’s prior written consent, which
acknowledgement and acceptance or consent, as applicable, may be withheld by the
Borrower in its sole and absolute discretion unless and until one or more
Issuing Banks or additional Issuing Banks with the same or higher Bank Rating
and which are eligible and able to issue Letters of Credit that comply in all
respects with the requirements of the Security Arrangements assume and become
obligated for the Letter of Credit Commitment of the resigning or assigning
Issuing Bank, and in such event, the Borrower shall not unreasonably withhold
its acknowledgment and acceptance or consent, as applicable; provided, however,
notwithstanding the foregoing, if there is a Change of Law which prohibits an
Issuing Bank from acting as an Issuing Bank under this Agreement, then such
Issuing Bank shall be permitted to resign as an Issuing Bank at any time
thereafter that such Issuing Bank has no Letters of Credit issued and
outstanding under the Credit Agreement.

(k) Termination of Issuing Banks. The Borrower may terminate the appointment of
any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the tenth (10th) Business Day
following the date of the delivery thereof; provided that no such termination
shall become effective until and unless the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (or its Affiliates) shall have been
reduced to zero. At the time any such termination shall become effective,
Borrower shall pay all unpaid Letter of Credit Fees accrued for the account of
the terminated Issuing Bank. Notwithstanding the effectiveness of any such
termination, the terminated Issuing Bank shall remain a party hereto and shall
continue to have all the rights of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such termination, but shall
not issue any additional Letters of Credit. Without limiting the foregoing,
following the delivery by the Borrower of any notice of termination in respect
of any Issuing Bank (and regardless of whether such notice has become
effective), such Issuing Bank shall have no obligation to issue, amend, renew or
extend any Letter of Credit.

(l) Issuing Bank Reporting. Each Issuing Bank acknowledges and agrees that it
will provide a report (“Issuing Bank LC Report”) to Administrative Agent on
(i) the same date of issuance, amendment, or cancellation of any Letter of
Credit, which report shall be deemed effective as of the date of such issuance,
amendment, or cancellation (the “Change Report Effective Date”) and (ii) on the
first (1st) Business Day following the end of each calendar

 

41



--------------------------------------------------------------------------------

month, which report shall be deemed effective as of the last day of such
calendar month (the “Status Report Effective Date”). Each Issuing Bank LC Report
shall provide as of the effective date of such report (i) the face amount, the
amount of any drawings, the undrawn amount and any other relevant information
for all Letters of Credit issued by such Issuing Bank, (ii) the LC Exposure of
such Issuing Bank, calculated on a daily basis for each day since the most
recently delivered Issuing Bank LC Report, and (iii) any additional information
reasonably requested by Administrative Agent.

(m) Electronic Transmissions. Each Issuing Bank is authorized to accept and
process any Request for Letter of Credit and any amendments, transfers,
assignments of proceeds, Instructions, consents, waivers and all documents
relating to the Letter of Credit or the Request for Letter of Credit which are
sent to such Issuing Bank by electronic transmission, including S.W.I.F.T.,
electronic mail, facsimile, courier, mail or other computer generated
telecommunications and such electronic communication shall have the same legal
effect as if written and shall be binding upon and enforceable against
Applicant. Each Issuing Bank may, but shall not be obligated to, require
authentication of such electronic transmission or that such Issuing Bank
receives original documents prior to acting on such electronic transmission. If
it is a condition of the Letter of Credit that payment may be made upon receipt
by an Issuing Bank of an electronic transmission advising negotiation, Applicant
hereby agrees to reimburse applicable Issuing Bank on demand for the amount
indicated in such electronic transmission advice, and further agrees to hold
such Issuing Bank harmless if the documents fail to arrive, or if, upon the
arrival of the documents, such Issuing Bank should determine that the documents
do not comply with the terms and conditions of the Letter of Credit.

(n) Standby Letters of Credit.

(i) Installments. If a Letter of Credit is issued subject to UCP 600, unless
otherwise agreed, in the event that any installment of the Letter of Credit is
not drawn within the period allowed for that installment, the Letter of Credit
may continue to be available for any subsequent installments in the sole
discretion of Issuing Bank, notwithstanding Article 32 of UCP 600.

(ii) Auto Extend Notice. If a Letter of Credit provides for automatic extension
without amendment, Applicant agrees that it will notify the applicable Issuing
Bank in writing at least ten (10) Business Days prior to the last day specified
in such Letter of Credit by which such Issuing Bank must give notice that Letter
Credit is not to be extended. Unless the Borrower so specifies that such Letter
of Credit is not to be extended or an Event of Default then exists and is
continuing, the Issuing Bank shall, subject to Section 2.4(c), extend such
Letter of Credit. Applicant hereby acknowledges and agrees that if (i) Borrower
so specifies that such Letter of Credit is not to be extended or an Event of
Default then exists and is continuing and (ii) such Issuing Bank notifies the
beneficiary of such Letter of Credit that it will not be extended and the
beneficiary thereafter draws on such Letter of Credit, then Applicant shall have
no claim or cause of action against such Issuing Bank or defense against payment
under this Agreement for such non-extension.

 

42



--------------------------------------------------------------------------------

(iii) Pending Expiry Notice. If a Letter of Credit’s terms and conditions
provide that the applicable Issuing Bank give beneficiary a notice of pending
expiration, Applicant agrees that it will notify such Issuing Bank in writing at
least ten (10) Business Days prior to the last day specified in such Letter of
Credit by which such Issuing Bank must give such notice of the pending
expiration date. In the event Applicant fails to so notify the applicable
Issuing Bank and such Letter of Credit is extended, Applicant’s Obligations
under this Agreement, including this Section 2.4, shall continue in effect and
be binding on Applicant with regard to the Letter of Credit as so extended.

SECTION 2.6 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof solely by wire transfer of immediately available funds by 2:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.4. The
Administrative Agent will make such Loans available to Borrower by promptly
crediting the funds so received in the aforesaid account of the Administrative
Agent to an account of Borrower designated by Borrower from time to time in a
written notice to the Administrative Agent executed by two Authorized Officers
of the Borrower; provided that ABR Loans made to finance the reimbursement of an
LC Disbursement as provided in Section 2.5(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on the requested date in accordance with paragraph (a) of this Section and may,
in reliance upon such assumption, make available to Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the NYFRB Rate or a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of Borrower, the interest rate applicable to Loans made in such
Borrowing. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.7 Extension of Maturity Date and of Commitments.

(a) Subject to the other provisions of this Agreement and provided that no Event
of Default has occurred and is continuing, the total Commitments shall be
effective for an initial period from the Effective Date to the Original Maturity
Date; provided that the applicable Maturity Date, and concomitantly the total
Commitments, may be extended (but not more than two (2) times during the life of
this Agreement) for one successive period expiring on the date which is one
(1) year from the then scheduled Maturity Date. If the Borrower shall request in
a Certificate of Extension delivered to the Administrative Agent at least 45
days, but no more than

 

43



--------------------------------------------------------------------------------

90 days, prior to any anniversary of the Effective Date that the Maturity Date
be extended for one (1) year from the then scheduled Maturity Date, then the
Administrative Agent shall promptly notify each Lender of such request and each
Lender shall notify the Administrative Agent, no later than 30 days after such
Lender’s receipt of such notice, whether such Lender, in the exercise of its
sole discretion, will extend the Maturity Date for such one (1) year period. Any
Lender which shall not timely notify the Administrative Agent whether it will
extend the Maturity Date shall be deemed to not have agreed to extend the
Maturity Date. No Lender shall have any obligation whatsoever to agree to extend
the Maturity Date. Any agreement to extend the Maturity Date by any Lender shall
be irrevocable, except as provided in Section 2.7(c).

(b) If all Lenders notify the Administrative Agent pursuant to Section 2.7(a) of
their agreement to extend the Maturity Date, then the Administrative Agent shall
so notify each Lender and Borrower, and such extension shall be effective
without other or further action by any party hereto for such additional one
(1) year period.

(c) If Lenders constituting at least the Required Lenders approve the extension
of the then scheduled Maturity Date (such Lenders agreeing to extend the
Maturity Date herein called the “Accepting Lenders”) and if one or more Lenders
shall notify, or be deemed to notify, the Administrative Agent pursuant to
Section 2.7(a) that they will not extend the then scheduled Maturity Date (such
Lenders herein called the “Declining Lenders”), then (A) the Administrative
Agent shall promptly so notify Borrower and the Accepting Lenders, (B) the
Accepting Lenders shall, upon Borrower’s election to extend the then scheduled
Maturity Date in accordance with clause (i) below, extend the then scheduled
Maturity Date and (C) Borrower shall, pursuant to a notice delivered to the
Administrative Agent, the Accepting Lenders and the Declining Lenders, no later
than the tenth (10th) day following the date by which each Lender is required,
pursuant to Section 2.7(a), to approve or disapprove the requested extension of
the total Commitments, either:

(i) elect to extend the Maturity Date and, prior to or no later than the then
scheduled Maturity Date, (A) to replace one or more of the Declining Lenders
with another lender or lenders reasonably acceptable to the Administrative Agent
(such lenders herein called the “Replacement Lenders”) and (B) Borrower shall
pay in full in immediately available funds all Obligations of Borrower owing to
any Declining Lenders which are not being replaced, as provided in clause
(A) above; provided that (x) any Replacement Lender shall purchase, and any
Declining Lender shall sell, such Declining Lender’s rights and obligations
hereunder without recourse or expense to, or warranty by, such Declining Lender
being replaced for a purchase price equal to the aggregate outstanding principal
amount of the Obligations payable to such Declining Lender plus any accrued but
unpaid interest on such Obligations and accrued but unpaid fees or other amounts
owing in respect of such Declining Lender’s Loans and Commitments hereunder,
including compensation for any break funding, to the extent required by
Section 2.16, and (y) upon the payment of such amounts referred to in clause
(x) and the execution of an Assignment and Assumption by such Replacement Lender
and such Declining Lender, such Replacement Lender shall constitute a Lender
hereunder and such Declining Lender being so replaced shall no longer constitute
a Lender (other than for purposes of Section 2.15 through Section 2.18,
Section 2.21 and Section 10.3), and shall no longer have any obligations
hereunder, other than to the Agents pursuant to Article IX; or

 

44



--------------------------------------------------------------------------------

(ii) elect to revoke and cancel the extension request in such Certificate of
Extension by giving notice of such revocation and cancellation to the
Administrative Agent (which shall promptly notify the Lenders thereof) no later
than the tenth (10th) day following the date by which each Lender is required,
pursuant to Section 2.7(a), to approve or disapprove the requested extension of
the Maturity Date, and concomitantly the total Commitments.

If Borrower fails to timely provide the election notice referred to in this
Section 2.7(c), Borrower shall be deemed to have revoked and cancelled the
extension request in the Certificate of Extension and to have elected not to
extend the Maturity Date.

(d) Irrespective of the Maturity Date applicable to each Lender, all Lenders
will be treated identically prior to the Maturity Date applicable to a
particular Lender.

SECTION 2.8 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request (or an ABR Borrowing if no Type is specified) and, in the case
of a LIBOR Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request (or one (1) month if no Interest Period is specified).
Thereafter, Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a LIBOR Borrowing, may elect
Interest Periods therefor, all as provided in this Section. Borrower may,
subject to the requirements of Section 2.2(c), elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.3 if Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or
electronic mail to the Administrative Agent of a written Interest Election
Request.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

45



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then Borrower shall be deemed to have selected an
Interest Period of one (1) month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If Borrower fails to deliver a timely Interest Election Request with respect
to a LIBOR Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies Borrower, then, so long as an Event of Default is
continuing, (i) no outstanding Borrowing may be converted to or continued as a
LIBOR Borrowing and (ii) unless repaid and provided the Indebtedness has not
been accelerated pursuant to Section 8.3, each LIBOR Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.9 Termination and Reduction of Commitments and Letter of Credit
Commitments.

(a) Unless previously terminated, the Commitments (including all Swingline
Commitments) and Letter of Credit Commitments shall terminate on the Maturity
Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Total Credit Exposure would exceed the total
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.12(c) at least two
(2) Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the

 

46



--------------------------------------------------------------------------------

Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

SECTION 2.10 Repayment of Loans; Evidence of Debt.

(a) Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan in US Dollars on the Maturity Date or, if earlier, the date on which the
Commitment of such Lender relating to such Loan is terminated (except for
termination of the Commitment of the assigning Lender pursuant to
Section 10.4(b)) and (ii) to the Administrative Agent for the account of the
Swingline Lenders the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the fifth (5th) Business Day after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Borrower shall repay all Swingline Loans then outstanding and the
proceeds of any such Borrowing shall be applied by the Administrative Agent to
repay any Swingline Loans outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of Borrower to repay the Loans in accordance
with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, Borrower shall prepare, execute and deliver to such Lender
a promissory note payable to such Lender (or, if requested by such Lender, to
such Lender and its registered assigns and in a form approved by the
Administrative Agent). Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.4) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if any such promissory note
is a registered note, to such payee and its registered assigns).

 

47



--------------------------------------------------------------------------------

SECTION 2.11 Prepayment of Loans.

(a) Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
Section 2.11(c).

(b) If the sum of the Total Credit Exposure in US Dollars exceeds the total
Commitments at any time, Borrower shall prepay, or cause to be prepaid, any
Loans outstanding in an aggregate principal amount equal to such excess which
payment shall be made to the Administrative Agent for the ratable benefit of
each Lender within ten (10) days of Borrower receiving notice from
Administrative Agent that such payment is due; provided that, if after prepaying
all of such Loans the Total Credit Exposure continues to exceed the total
Commitments, Borrower shall deposit cash collateral with the Administrative
Agent in the amount of such excess and in the manner set forth in Section 2.5(i)
except such deposit will be made within five (5) days after Borrower’s receipt
of notice from the Administrative Agent that Borrower is required to make such
deposit.

(c) Borrower shall notify the Administrative Agent (and, in the case of
prepayment of Swingline Loans, the Swingline Lenders) by telephone (confirmed by
telecopy or electronic mail) of any prepayment hereunder (i) in the case of
prepayment of a LIBOR Borrowing, not later than 1:00 p.m., New York City time,
three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the date of prepayment, or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.9, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.9. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.2. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13 and compensation for break funding, to the
extent required by Section 2.16.

SECTION 2.12 Fees.

(a) Subject to Section 2.20, Borrower agrees to pay to the Administrative Agent
for the account of each Lender on a pro rata basis (based on Commitments) a
facility fee (the “Facility Fee”), which Facility Fee shall accrue at the
Facility Fee Rate (i) on $800,000,000 (whether used or unused) during the
Initial Period and (ii) thereafter, on the daily amount of the total Commitment
(whether used or unused); provided that, if such Lender continues to have any
Credit Exposure after its Commitment terminates, then such Facility Fee shall
continue to accrue on the daily amount of such Lender’s Credit Exposure from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Credit Exposure. Accrued Facility Fees
shall be payable in arrears on the third (3rd) Business Day of January, April,
July, and October of each year, as applicable, and on the Maturity Date,

 

48



--------------------------------------------------------------------------------

commencing on the first (1st) such date to occur after the Effective Date;
provided that any Facility Fees accruing as of the date on which the Commitments
terminate shall be payable on demand. All Facility Fees shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), shall be payable for
the actual number of days elapsed (including the first (1st) day but excluding
the last day) and shall be payable in US Dollars.

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a commission with respect to all outstanding Letters of Credit,
which shall accrue at a per annum rate equal to the LIBOR Margin then in effect
on the face amount of each such Letter of Credit during the Fee Payment Period,
and (ii) to any Issuing Bank a fronting fee, which shall accrue at the rate or
rates per annum separately agreed upon between the Borrower and such Issuing
Bank on its LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the Fee Payment Period, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Accrued
participation fees and fronting fees shall be payable in arrears on the third
(3rd) Business Day of January, April, July, and October of each year, as
applicable, and on the Maturity Date, commencing on the first (1st) such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable
within ten (10) days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first (1st) day but excluding
the last day). All Letter of Credit Fees shall be payable in US Dollars.

(c) Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts, in US Dollars and at the times separately agreed
upon between Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to any Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Facility Fees and
commissions pursuant to Section 2.12(c), to the Lenders. Any and all fees paid
shall not be refundable under any circumstances.

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Borrowing and each Swingline Loan shall bear
interest on the daily amount outstanding at the Alternate Base Rate plus the
Base Rate Margin.

(b) The Loans comprising each LIBOR Borrowing shall bear interest on the daily
amount outstanding at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the LIBOR Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan,
Swingline Loan, or any fee or other amount payable by Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue

 

49



--------------------------------------------------------------------------------

principal of any Loan or Swingline Loan, 2% plus the rate otherwise applicable
to such Loan or Swingline Loan as provided in the preceding paragraphs of this
Section, or (ii) in the case of any other amount, at a rate of interest per
annum equal to 2% plus the rate applicable to ABR Loans as provided in
Section 2.13(a).

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Loans on the Maturity Date;
provided that (i) interest accrued pursuant to Section 2.13(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, (iii) in the event of any conversion of any
LIBOR Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion,
and (iv) with respect to any Declining Lender, accrued interest shall be paid
upon the termination of the Commitment of such Lender.

(e) Subject to Section 10.12, all interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first (1st) day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.14 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a LIBOR Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis), for the applicable currency and such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period; or

(iii) the Administrative Agent determines in good faith (which determination
shall be conclusive absent manifest error) that by reason of circumstances
affecting the interbank dollar market generally, deposits in Dollars in the
London interbank dollar market are not being offered for the applicable Interest
Period and in an amount equal to the amount of the LIBOR Loan requested by
Borrower;

 

50



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a LIBOR Borrowing shall be ineffective,
and (B) if any Borrowing Request requests a LIBOR Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate may no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the applicable rate); provided that, if
such alternate rate of interest as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 10.2, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.14(a), only to the extent the LIBO Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a LIBOR Borrowing
shall be ineffective and (y) if any Borrowing Request requests a LIBOR
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
LIBOR Loans made by such Lender or any Letter of Credit or participation
therein; or

 

51



--------------------------------------------------------------------------------

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank reasonably determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section (together with the calculation thereof) shall be delivered to Borrower
and shall be conclusive absent demonstrable error. Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

52



--------------------------------------------------------------------------------

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), or (d) the assignment of any LIBOR Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
Borrower pursuant to Section 2.19 then, in any such event, Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a LIBOR Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the LIBOR
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive, together with the calculation thereof,
pursuant to this Section shall be delivered to Borrower and to the
Administrative Agent and shall be conclusive absent demonstrable error. Borrower
shall pay to the Administrative Agent for the account of such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

SECTION 2.17 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower hereunder shall be made without deduction or withholding
for any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax or Other Tax, then the sum payable by
Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made. In addition, Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(b) Payments of Taxes by Borrower. Borrower shall pay the Administrative Agent,
each Lender and each Issuing Bank, within ten (10) days after written demand
therefor, the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto (other than
any such penalties or interest arising through the failure of the Administrative
Agent, Lender or Issuing Bank to act as

 

53



--------------------------------------------------------------------------------

a reasonably prudent agent or lender, respectively), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to Borrower by a Lender or an Issuing Bank, or by
the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent demonstrable error.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 2.17, Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.4(g) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document against any amount due to the
Administrative Agent under this paragraph (e).

(e) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

54



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN;
or

(4) to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial

 

55



--------------------------------------------------------------------------------

owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender, the Administrative Agent or any Issuing Bank
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender, Administrative Agent or Issuing Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender, Administrative Agent or Issuing Bank shall deliver to the Borrower and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender, Administrative Agent
or Issuing Bank has complied with the obligations of such Lender, Administrative
Agent or Issuing Bank under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) [Intentionally deleted].

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been paid pursuant to this Section 2.17 (including by the
payment of additional amounts pursuant to this Section 2.17), it shall pay to
the paying party an amount equal to such refund (but only to the

 

56



--------------------------------------------------------------------------------

extent of payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such paying party, upon the
request of such party, shall repay to such party the amount paid over pursuant
to this paragraph (g) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (g), in no event will such party be required to
pay any amount to a paying party pursuant to this paragraph (g) the payment of
which would place such party in a less favorable net after-Tax position than
such party would have been in if the Tax subject to payment and giving rise to
such refund had not been deducted, withheld or otherwise imposed and the
payments or additional amounts with respect to such Tax had never been paid.
This paragraph shall not be construed to require any such party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the paying party or any other Person.

(h) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Borrower shall make each payment required to be made by it to the
Administrative Agent hereunder (whether of principal, interest or fees, or of
amounts payable under Section 2.15, Section 2.16 or Section 2.17, or otherwise)
prior to 1:00 p.m., New York City time, and, with respect to reimbursement of LC
Disbursements, prior to 2:00 p.m., New York City time, in each case, on the date
when due, in immediately available funds, without set-off or counterclaim. All
such payments shall be made to the Administrative Agent, c/o Loan & Agency
Services Group, JPMorgan Chase Bank, N.A., 500 Stanton Christiana Rd., NCC5,
Floor 1, Newark, DE 19713, Attention: Lauren Mayer, telephone no.: 302-634-1946,
facsimile no.: 302-634-1417, Email: lauren.mayer@jpmorgan.com and Group
mailbox: 12012443630@tls.ldsprod.com, except payments to be made directly to any
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.17 and 10.3 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in US Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements

 

57



--------------------------------------------------------------------------------

then due to such parties. If insufficient funds are received due to Borrower’s
entitlement to withhold amounts on account of Excluded Taxes in relation to a
particular Lender, such insufficiency shall not be subject to this
Section 2.18(b) but shall be withheld from and shall only affect payments made
to such Lender.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in the LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of Borrower in the amount of
such participation.

(d) Unless the Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that Borrower will not
make such payment, the Administrative Agent may assume that Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or any Issuing Bank, as the case may be,
the amount due. In such event, if Borrower has not in fact made such payment,
then each of the Lenders or any Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.5(e) or (f), Section 2.6(b), Section 2.18(d) or
Section 10.3(c), then the Administrative Agent may, in its discretion,
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent hereunder for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its reasonable
discretion.

 

58



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing or anything to the contrary contained herein,
if any Defaulting Lender shall have failed to fund a Loan forming any portion of
a Borrowing (each such Loan, an “Affected Loan”), (i) each payment by Borrower
on account of the interest on such Borrowing shall be distributed to each Lender
that is not a Defaulting Lender (each, a “Non-Defaulting Lender”) pro rata based
on the outstanding principal amount of such Borrowing owing to all
Non-Defaulting Lenders, and (ii) each prepayment of a Borrowing by Borrower
pursuant to Section 2.11 shall be distributed (x) to each Non-Defaulting Lender
pro rata based on the outstanding principal amount of such Borrowing owing to
all Non-Defaulting Lenders, until the principal amount of such Borrowing (other
than the Affected Loans) has been repaid in full and (y) to the extent of any
remaining amount of such prepayment relating to such Borrowing, to each Lender
which has amounts outstanding with respect to such Borrowing pro rata in
accordance with such Lender’s Applicable Percentage.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if Borrower is
required to pay any amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different Applicable Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or Section 2.17, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if Borrower is
required to pay any amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, or if any Lender defaults in its
obligation to fund Loans hereunder, if any Issuing Bank defaults in its
obligation to issue Letters of Credit hereunder, or if any Lender is a
Defaulting Lender hereunder, then Borrower may upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse or expense to, or warranty by, such Lender (in accordance with and
subject to the restrictions contained in Section 10.4), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.15 and
Section 2.17) and obligations under this Agreement to an assignee designated by
Borrower which meets the requirements of Section 10.4(b) that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) Borrower shall have received the prior written
consent of the Administrative Agent (and if Commitments or participations in
Letters of Credit are being assigned, the applicable Issuing Banks and Swingline
Lenders), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued

 

59



--------------------------------------------------------------------------------

interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or Borrower (in the case of all other amounts), (iii) the
assignee and assignor shall have entered into an Assignment and Assumption, and
(iv) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and such parties are
participants), and the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to an be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
assigning Lender in connection with any such assignment.

SECTION 2.20 [Intentionally Deleted].

SECTION 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12.

(b) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8.4 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.8 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize any
Issuing Banks’ LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (i) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(ii) cash collateralize any Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section; sixth, to the payment of any
amounts owing to the

 

60



--------------------------------------------------------------------------------

Lenders, the Issuing Banks or Swingline Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Banks or
Swingline Lenders against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement or under any other Loan
Document; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement or under any other Loan Document; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans, LC
Disbursements, or Swingline Loans in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans or Swingline Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans or Swingline Loans of, and LC Disbursements
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans or Swingline Loans of, or LC Disbursements owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (d) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

(c) The Commitment and Credit Exposure of such Defaulting Lender shall not be
included (in either the calculation of aggregate Commitments, outstanding
Obligations or otherwise) in determining whether the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment, waiver
or other modification pursuant to Section 10.2); provided, that this clause
(c) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender as
a Lender affected thereby pursuant to Section 10.2(b).

(d) If any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of the Swingline Exposure (other than the portion of such
Swingline Exposure referred to in clause (b) of the definition of such term) and
LC Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (for the purposes of such
reallocation the Defaulting Lender’s Commitment shall be disregarded in
determining the Non-Defaulting Lender’s Applicable Percentage) but only to the
extent (x) the sum of all Non-Defaulting Lenders’ Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all Non-Defaulting Lenders’ Commitments and (y) the sum of each
Non-Defaulting Lender’s Credit Exposure plus its reallocated share of such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed such
Non-Defaulting Lender’s Commitment;

 

61



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within (y) one (1) Business Day
following notice by the Administrative Agent, prepay such Swingline Exposure and
(z) three (3) Business Days following notice by the Administrative Agent cash
collateralize for the benefit of the Issuing Banks only the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.5(i) for so long as such LC Exposure
is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12 with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the Non-Defaulting Lenders is reallocated pursuant to
this Section 2.21, then the fees payable to the Lenders pursuant to Section 2.12
shall be adjusted in accordance with such Non-Defaulting Lenders’ Applicable
Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated not cash collateralized pursuant to this Section 2.21(d), then,
without prejudice to any rights or remedies of any Issuing Bank or any Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and Letter of Credit
Fees with respect to such Defaulting Lender’s LC Exposure shall be payable to
the applicable Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

(e) So long as any Lender is a Defaulting Lender, no Swingline Lenders shall be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend, extend or increase any Letter of Credit, unless it is satisfied
that the related exposure and the Defaulting Lender’s then outstanding LC
Exposure and Swingline Exposure will be 100% covered by the Commitments of the
Non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21, and Swingline Exposure related to any newly
made Swingline Loan or participating interests in any such newly issued or
increased Letter of Credit shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 2.5(d) (and Defaulting Lenders shall not
participate therein).

(f) Borrower may elect to replace any Defaulting Lender in accordance with the
provisions of Section 2.19(b). In the event that the Administrative Agent,
Borrower and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Credit Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date, if necessary as a
result of a Loan funding pursuant to Section 2.5(h), such Lender shall purchase
at par such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

 

62



--------------------------------------------------------------------------------

In the event that each of the Administrative Agent, the Borrower, each Swingline
Lender and each Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.22 Increase in Commitments.

(a) After the expiration of the Initial Period and subject to the terms and
conditions set forth herein, the Borrower shall have the right to cause from
time to time an increase in the Commitments of the Lenders by up to $700,000,000
in the aggregate (a “Commitment Increase”) by adding to this Agreement one or
more additional financial institutions that are not already Lenders hereunder
and that are consented to by the Administrative Agent (which consent shall not
be unreasonably withheld, conditioned, or delayed) or by allowing one or more
existing Lenders to increase their respective Commitments (each a “CI Lender”);
provided, however that (i) at the time of, and after giving effect to, the
Commitment Increase, no Event of Default shall have occurred which is
continuing, (ii) no such Commitment Increase shall cause the total amount of the
Commitments to exceed $1,500,000,000, (iii) no Lender’s Commitment, Issuing
Bank’s Letter of Credit Commitment or Swingline Lenders’ Commitment shall be
increased without such Lender’s, such Issuing Bank’s, or such Swingline
Lender’s, as applicable, prior written consent (which consent may be given or
withheld in such Lender’s, such Issuing Bank’s or such Swingline Lender’s sole
and absolute discretion), (iv) if, on the effective date of such increase, any
Loans have been funded, then Borrower shall be obligated to pay any breakage
fees or costs in connection with the reallocation of such outstanding Loans, and
(v) each CI Lender shall execute a Notice of Commitment Increase and deliver
such executed notice to the Administrative Agent.

(b) Any Commitment Increase must be requested by written notice from the
Borrower to the Administrative Agent (a “Notice of Commitment Increase”) in the
form of Exhibit E attached hereto. Once the Notice of Commitment Increase is
fully-executed, such notice and such Commitment Increase shall be effective on
the proposed effective date set forth in such notice (not less than five
(5) Business Days after receipt by the Administrative Agent) or on another date
agreed to by the Administrative Agent and the Borrower (such date referred to as
the “Commitment Increase Effective Date”).

(c) On each Commitment Increase Effective Date, to the extent that there are
Loans outstanding as of such date, (i) each CI Lender shall, by wire transfer of
immediately available funds, deliver to the Administrative Agent such CI
Lender’s New Funds Amount, which amount, for each such CI Lender, shall
constitute Loans made by such CI Lender to Borrower pursuant to this Agreement
on such Commitment Increase Effective Date, (ii) the Administrative Agent shall,
by wire transfer of immediately available funds, pay to each then Reducing
Percentage Lender its Reduction Amount, which amount, for each such Reducing
Percentage Lender, shall constitute a prepayment by Borrower pursuant to
Section 2.11, ratably in accordance with the respective principal amounts
thereof, of the principal amounts of all then outstanding Loans of such Reducing
Percentage Lender, and (iii) Borrower shall be responsible to pay to each Lender
any breakage fees or costs in connection with the reallocation of any
outstanding Loans.

 

63



--------------------------------------------------------------------------------

(d) Each Commitment Increase shall become effective on its Commitment Increase
Effective Date and upon such effectiveness (i) the Administrative Agent shall
record in its records the CI Lender’s information as provided in the Notice of
Commitment Increase and pursuant to an Administrative Questionnaire in form
satisfactory to the Administrative Agent that shall be executed and delivered by
each CI Lender to the Administrative Agent on or before the Commitment Increase
Effective Date, (ii) Schedule 2.1 hereof shall be amended and restated to set
forth all Lenders (including any CI Lenders) that will be Lenders hereunder
after giving effect to such Commitment Increase (which shall be set forth in
Annex I to the applicable Notice of Commitment Increase) and the Administrative
Agent shall distribute to each Lender (including each CI Lender) a copy of such
amended and restated Schedule 2.1, and (iii) each CI Lender identified on the
Notice of Commitment Increase for such Commitment Increase shall be a “Lender”
for all purposes under this Agreement.

ARTICLE III.

Representations and Warranties

In order to induce the Lenders, the Issuing Banks and the Agents to enter into
this Agreement, the Lenders to make Loans hereunder, the Issuing Banks to issue
Letters of Credit hereunder, and the Swingline Lenders to make Swingline Loans
hereunder, Borrower represents and warrants unto the Agents, each Issuing Bank,
each Swingline Lender, and each Lender as set forth in this Article III.

SECTION 3.1 Organization. The Borrower is a limited partnership, and each of its
Restricted Subsidiaries is a corporation, limited liability company, limited
partnership or other legal entity, in either case duly incorporated or otherwise
properly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization and has all requisite authority,
permits and approvals, and is in good standing to conduct its business in each
jurisdiction in which its business is conducted where the failure to so qualify
would have a Material Adverse Effect.

SECTION 3.2 Authorization and Validity. The execution, delivery and performance
by Borrower of each Loan Document executed or to be executed by it, are within
Borrower’s corporate, limited liability company, partnership or other similar
powers, as applicable, have been duly authorized by all necessary corporate,
limited liability company, partnership or other similar action on behalf of it,
and do not (a) contravene Borrower’s certificate of formation or other
organizational documents, as the case may be; (b) contravene any material
contractual restriction, law or governmental regulation or court decree or order
binding on or affecting Borrower or any Subsidiary; or (c) result in, or require
the creation or imposition of, any Lien, not permitted by Section 7.1, on any of
Borrower’s or any Restricted Subsidiary’s properties. Each Loan Document
executed by Borrower will, on the due execution and delivery thereof,
constitute, the legal, valid and binding obligations of Borrower enforceable in
accordance with their respective terms subject as to enforcement only to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditor rights generally and to general principles
of equity.

 

64



--------------------------------------------------------------------------------

SECTION 3.3 Government Approval and Regulation. No authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or other Person is required for the due execution, delivery or
performance by Borrower of any Loan Document to which it is a party. Neither
Borrower nor any of its Restricted Subsidiaries is an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

SECTION 3.4 Pension and Welfare Plans. During the twelve-consecutive-month
period prior to the date of the execution and delivery of this Agreement and
prior to the date of any Borrowing hereunder, no steps have been taken to
terminate any Pension Plan, and no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a lien under
Section 302(f) of ERISA. No condition exists or event or transaction has
occurred with respect to any Pension Plan which would result in the incurrence
by Borrower or any member of the Controlled Group of any liability, fine or
penalty in excess of the Threshold Amount. Neither Borrower nor any member of
the Controlled Group has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.

SECTION 3.5 Regulation U. Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock, and no proceeds
of any Loan or LC Disbursement will be used for a purpose which violates, or
would be inconsistent with, Regulation U. Terms for which meanings are provided
in Regulations U are used in this Section with such meanings.

SECTION 3.6 Taxes. Borrower and each of its Restricted Subsidiaries has to the
best knowledge of Borrower after due investigation filed all tax returns and
reports required by law to have been filed by it and has paid all taxes and
governmental charges thereby shown to be owing, except any such taxes or charges
which are being contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its books
or which the failure to file or pay could not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.7 Subsidiaries; Restricted Subsidiaries. Schedule 3.7 hereto contains
an accurate list of all of the presently existing Subsidiaries, including,
without limitation, Restricted Subsidiaries, as of the date of this Agreement,
setting forth their respective jurisdictions of incorporation or organization
and the percentage of their respective Capital Stock or, the revenue share
attributable to the general and limited partnership interests, as the case may
be, owned by the Borrower or its Subsidiaries. All of the issued and outstanding
shares of Capital Stock of such Subsidiaries which are corporations have been
duly authorized and issued and are fully paid and non-assessable.

SECTION 3.8 No Default or Event of Default. As of the Effective Date, no Default
or Event of Default exists.

 

65



--------------------------------------------------------------------------------

SECTION 3.9 Anti-Corruption Laws and Sanctions. Borrower has implemented and
maintains in effect policies and procedures designed to achieve compliance by
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents (acting in their capacity as such) with applicable Anti-Corruption
Laws and Sanctions. Borrower and each of its Subsidiaries is in compliance with
all applicable Anti-Corruption Laws and Sanctions in all material respects. None
of (i) Borrower or any Subsidiary, (ii) any director or officer of Borrower or
any Subsidiary, or (iii) to the knowledge of Borrower, any employee or agent of
Borrower or any Subsidiary (in each case, acting in their capacity as such), is
a Sanctioned Person. No Borrowing, issuance of letters of credit, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

SECTION 3.10 Beneficial Ownership. As of the Effective Date, to the Borrower’s
knowledge, the information included in the Beneficial Ownership Certification
provided on or prior to the Effective Date to any Lender in connection with this
Agreement is true and correct in all material respects.

ARTICLE IV.

Conditions

SECTION 4.1 Effectiveness. This Agreement shall become effective upon the prior
or concurrent satisfaction of each of the conditions precedent set forth in this
Section 4.1.

(a) Resolutions and Officers Certificates. The Administrative Agent shall have
received from Borrower a certificate, dated the Effective Date, of the Secretary
or Assistant Secretary of Borrower (or the general partner of the Borrower) as
to (i) resolutions of its governing board, then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document to be executed by it; (ii) the incumbency and signatures of
those of its officers authorized to act with respect to this Agreement and each
other Loan Document executed by it; and (iii) its certificate of formation and
limited partnership agreement; upon which certificates each Issuing Bank and
Lender may conclusively rely until it shall have received a further certificate
of an authorized officer of Borrower canceling or amending such prior
certificate.

(b) Opinions of Counsel. The Administrative Agent shall have received opinions,
dated the Effective Date, addressed to the Administrative Agent, the other
Agents, all Issuing Banks, all Swingline Lenders, and all Lenders, from
Bracewell LLP, counsel to Borrower, in substantially the form attached hereto as
Exhibit A.

(c) Closing Fees and Expenses. The Administrative Agent shall have received for
its own account, or for the account of each Lender, Issuing Bank, Swingline
Lender, and other Agent, as the case may be, all fees, costs and expenses due
and payable pursuant hereto.

(d) Financial Statements. The Administrative Agent shall have received (1) the
Proxy Statement containing (i) the condensed combined balance sheet of Alpine
High Gathering LP, Alpine High Pipeline LP, Alpine High Processing LP, and
Alpine High NGL Pipeline LP (collectively, the “Partnership”) as of June 30,
2018, the related condensed combined statements of operations for the
three-month and six-month periods ended June 30, 2018, the related condensed
combined statements of cash flows and changes in partner’s capital for the
six-month period ended June 30, 2018, and the related notes, reviewed by Ernst &
Young LLP, (ii) the unaudited condensed combined financial information of the
Partnership for the three- and six-

 

66



--------------------------------------------------------------------------------

month periods ended June 30, 2017, (iii) the combined balance sheets of the
Partnership as of December 31, 2017 and 2016, the related combined statements of
operations, partner’s capital and cash flows for the year ended December 31,
2017 and for the period from inception (May 26, 2016) through December 31, 2016
and the related notes, audited by Ernst & Young LLP, (iv) the unaudited pro
forma condensed combined financial information of KAAC for the six (6) months
ended June 30, 2018 and for the year ended December 31, 2017 which combine the
historical statements of operations of KAAC and the historical combined
statements of the Partnership giving effect to the consummation of the
Contribution Agreement Transactions as if they had been consummated on
January 1, 2017, (2) with respect to the Contribution Agreement Transactions,
copies of any other financial statements (including pro forma financial
statements), reports, notices and proxy statements sent by the Borrower or its
affiliates to its equityholders and all SEC filings, the Proxy Statement and any
of the items specified clause (2) of which may be delivered in the manner or
means described in the last paragraph of Section 5.1, and (3) a certification
from the chief financial officer of the Borrower’s general partner that such
financial statements specified in clauses (1)(i) through (iii) fairly present
the Partnership’s financial condition and results of operations and that prior
to the Effective Date and after giving effect to consummation of the
Contribution Agreement Transactions, upon which the Partnership became
Subsidiaries, no material adverse change in the condition or operations of the
Partnership or Borrower and its Subsidiaries taken as a whole from that
reflected in such financial statements has occurred and is continuing.

(e) Environmental Warranties. In the ordinary course of its business, Borrower
conducts an ongoing review of the effect of existing Environmental Laws on the
business, operations and properties of Borrower and its Subsidiaries, in the
course of which it attempts to identify and evaluate associated liabilities and
costs (including, without limitation, any capital or operating expenditures
required for clean-up or closure of properties presently or previously owned,
any capital or operating expenditures required to achieve or maintain compliance
with environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Administrative Agent shall
have received a certificate, signed by an Authorized Officer of Borrower,
stating that after such review Borrower has reasonably concluded that existing
Environmental Laws are unlikely to have a Material Adverse Effect, or that
Borrower has established adequate reserves in respect of any required clean-up
or other remediation.

(f) Effectiveness Notice. The Administrative Agent shall have received the
Effectiveness Notice.

(g) Litigation. The Administrative Agent shall have received a certificate,
signed by an Authorized Officer of Borrower, stating that no litigation,
arbitration, governmental proceeding, Tax claim, dispute or administrative or
other proceeding shall be pending or, to the knowledge of Borrower, threatened
against Borrower or any of its Restricted Subsidiaries which could reasonably be
expected to have a Material Adverse Effect or which purports to affect the
legality, validity or enforceability of this Agreement or any other Loan
Document.

 

67



--------------------------------------------------------------------------------

(h) Regulatory Requirement—KYC. The Administrative Agent, on behalf of the
various Lenders, shall have received all documentation and other information
regarding the Borrower required by regulatory authorities or otherwise required
for compliance with applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, and in all cases under this
subsection (h), to the extent requested in writing of the Borrower at least ten
(10) days prior to the Effective Date.

(i) Regulatory Requirements – Beneficial Ownership. To the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five (5) days prior to the Effective Date, any Lender that
has requested, in a written notice to the Borrower at least ten (10) days prior
to the Effective Date, a Beneficial Ownership Certification in relation to the
Borrower, shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Lender of its signature page to
this Agreement, the condition set forth in this clause (i) shall be deemed to be
satisfied).

(j) Contribution Agreement. The Administrative Agent shall have received a
certificate, signed by an Authorized Officer of Borrower, certifying that
(i) the Contribution Agreement Transactions have been consummated, and (ii) the
Contribution Agreement is substantially similar to the material terms thereof as
in effect on August 8, 2018.

(k) Other Documents. The Administrative Agent shall have received such other
instruments and documents as any of the Agents or their counsel may have
reasonably requested.

The Administrative Agent shall notify Borrower, the other Agents, the Issuing
Banks, the Swingline Lenders, and the Lenders of the Effective Date, and such
notice shall be conclusive and binding. Notwithstanding the foregoing, the
obligations of the Lenders to make Loans, the Swingline Lenders to make
Swingline Loans, and of the Issuing Banks to issue Letters of Credit hereunder
shall not become effective unless each of the foregoing conditions is satisfied
(or waived pursuant to Section 10.2) at or prior to 3:00 p.m., New York City
time, on December 31, 2018 (and, in the event such conditions are not so
satisfied or waived, the Commitments, Letter of Credit Commitments, and
Swingline Commitments shall terminate at such time).

SECTION 4.2 All Loans and Letter of Credit Issuances. The obligation of each
Lender to fund any Loan which results in an increase in the aggregate
outstanding principal amount of Loans under this Agreement on the occasion of
any Borrowing, and of the Issuing Banks to issue, amend, renew or extend any
Letter of Credit, shall be subject to the satisfaction of each of the conditions
precedent set forth in this Section 4.2.

(a) Compliance with Warranties and No Default. Both before and after giving
effect to any Borrowing or issuance, amendment, renewal or extension of any
Letter of Credit, the following statements shall be true and correct: (1) the
representations and warranties set forth in Article III, shall be true and
correct with the same effect as if then made (unless stated to relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date); and (2) no Default or Event of Default
shall have then occurred and be continuing.

 

68



--------------------------------------------------------------------------------

(b) Borrowings; Letter of Credit Issuances. The Administrative Agent shall have
received either (i) a Borrowing Request for such Borrowing or (ii) a Request for
Letter of Credit for such issuance of a Letter of Credit, as applicable.

ARTICLE V.

Affirmative Covenants

Until the Commitments, Letter of Credit Commitments, and Swingline Commitments
have expired or been terminated, all Obligations shall have been paid in full
and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, and unless the Required Lenders shall
otherwise consent in writing, the Borrower covenants and agrees with the Lenders
that:

SECTION 5.1 Financial Reporting and Notices. The Borrower will furnish, or will
cause to be furnished, to each Lender and the Administrative Agent copies of the
following financial statements, reports, notices and information:

(a) within 90 days after the end of each fiscal year of the Borrower or Borrower
Parent, as applicable, at the election of Borrower in respect of any particular
fiscal year, either (i) a copy of the audited annual report for such fiscal year
for Borrower and its Subsidiaries, including therein consolidated balance sheets
of Borrower and its Subsidiaries as of the end of such fiscal year and
consolidated statements of earnings and cash flow of Borrower and its
Subsidiaries for such fiscal year, in each case certified (without
qualification) by independent public accountants of nationally recognized
standing selected by Borrower (“Borrower Audited Annual Financials”) or
(ii) both (x) a copy of the audited annual report for such fiscal year for
Borrower Parent and its Subsidiaries, including therein consolidated balance
sheets of Borrower Parent and its Subsidiaries as of the end of such fiscal year
and consolidated statements of earnings and cash flow of Borrower Parent and its
Subsidiaries for such fiscal year, in each case certified (without
qualification) by independent public accountants of nationally recognized
standing selected by Borrower Parent (“Borrower Parent Annual Financials”) and
(y) unaudited consolidated balance sheets of Borrower and its Subsidiaries as of
the end of such fiscal year and consolidated statements of earnings and cash
flow of Borrower and its Subsidiaries for such fiscal year (“Borrower Unaudited
Annual Financials”); provided, however, that with respect to Borrower Unaudited
Annual Financials, Borrower shall provide, within 30 days after receipt of a
written request from the Administrative Agent for a Reconciliation Report, a
report reconciling all material items between the Borrower Parent Annual
Financials and the Borrower Unaudited Annual Financials (a “Reconciliation
Report”); provided, further, however, that if (i) material discrepancies between
the Borrower Parent Annual Financials and the Borrower Unaudited Annual
Financials continue for two consecutive years and (ii) the Administrative Agent
requests Borrower to provide Borrower Audited Annual Financials, then commencing
with respect to the next fiscal year following such request, Borrower shall
provide Borrower Audited Annual Financials;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower commencing with the fiscal quarter ending
March 31, 2019, unaudited consolidated balance sheets of the Borrower and its
Subsidiaries as of the end of such fiscal quarter and consolidated statements of
earnings and cash flow of the Borrower and its Subsidiaries for such fiscal
quarter and for the period commencing at the end of the previous fiscal year and
ending with the end of such fiscal quarter, certified by an Authorized Officer
of the Borrower;

 

69



--------------------------------------------------------------------------------

(c) together with the financial statements described in (a) and (b), above a
compliance certificate, in substantially the form of Exhibit B or any other form
approved by the Administrative Agent, executed by an Authorized Officer of the
Borrower;

(d) within five (5) days after the occurrence of each Default, a statement of an
Authorized Officer of the Borrower setting forth details of such Default and the
action which Borrower has taken and proposes to take with respect thereto;

(e) promptly after the sending or filing thereof, copies of all material public
filings, reports and communications from the Borrower, and all reports and
registration statements which the Borrower Parent, the Borrower or any of its
Restricted Subsidiaries files with the SEC or any national securities exchange;

(f) immediately upon becoming aware of the institution of any steps by Borrower
or any other Person to terminate any Pension Plan, or the failure to make a
required contribution to any Pension Plan if such failure is sufficient to give
rise to a Lien under Section 302(f) of ERISA, or the taking of any action with
respect to a Pension Plan which would reasonably be expected to result in the
requirement that Borrower furnish a bond or other security to the PBGC or such
Pension Plan, or the occurrence of any event with respect to any Pension Plan
which would reasonably be expected to result in the incurrence by Borrower of
any liability, fine or penalty in excess of the Threshold Amount, or any
material increase in the contingent liability of Borrower with respect to any
postretirement Welfare Plan benefit, notice thereof;

(g) promptly following Borrower’s receipt, copies of any (i) notice of demand
for a Letter of Credit under any Security Arrangement if Borrower is requesting
the issuance of a Letter of Credit with respect thereto, or (ii) demand by any
beneficiary for payment under any issued Letter of Credit;

(h) such other information respecting the financial condition or operations of
the Borrower or any of its Restricted Subsidiaries as any Lender through the
Administrative Agent may from time to time reasonably request; and

(i) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender, which is
required to comply with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.

Documents required to be delivered pursuant to this Section 5.1 may be delivered
electronically and shall be deemed to have been so delivered on the date (i) on
which the Borrower posts such documents, or provides a link thereto, on its
website, the location of which may be communicated pursuant to the notice
provisions set forth in Section 10.1 or (ii) on which such documents are posted
on the Borrower’s behalf on the website of the SEC or on IntraLinks or another
relevant website, if any, to which each Lender, each Issuing Bank and the
Administrative Agent have access (whether a commercial third-party website or
whether sponsored by the

 

70



--------------------------------------------------------------------------------

Administrative Agent); provided that, the Borrower shall notify the
Administrative Agent of the posting of any such document and the Administrative
Agent shall in turn give the Lenders and the Issuing Banks notice of such
posting; and provided further that, if requested by the Administrative Agent,
the Compliance Certificate to be delivered under Section 5.1(c) shall also be
delivered in a tangible, physical version or in .pdf format.

SECTION 5.2 Compliance with Laws. Borrower will, and will cause each of its
Restricted Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders where noncompliance therewith may reasonably
be expected to have a Material Adverse Effect, except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings.

SECTION 5.3 Maintenance of Properties. Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain, preserve, protect and keep valid title to,
or valid leasehold interest in, all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges or claims (including infringement claims with respect to patents,
trademarks, copyrights and the like) except as permitted pursuant to Section 7.1
and except for imperfections and other burdens of title thereto as do not in the
aggregate materially detract from the value thereof or for the use thereof in
their businesses (taken as a whole).

SECTION 5.4 Insurance. Borrower will, and will cause each of its Restricted
Subsidiaries to, maintain or cause to be maintained with responsible insurance
companies insurance with respect to its properties and business against such
casualties and contingencies and of such types and in such amounts as is
customary in the case of similar businesses.

SECTION 5.5 Books and Records. Borrower will, and will cause each of its
Restricted Subsidiaries to, keep books and records which accurately reflect all
of its business affairs and transactions and permit the Administrative Agent and
the other Agents and each Lender through the Administrative Agent or any of
their respective authorized representatives, during normal business hours and at
reasonable intervals, to visit all of its offices, to discuss its financial
matters with its officers and to examine (and, at the expense of the
Administrative Agent or such other Agent, Issuing Bank or Lender or, if a
Default or Event of Default has occurred and is continuing, at the expense of
Borrower, photocopy extracts from) any of its books or other records.

SECTION 5.6 Purposes. Borrower will, and will cause each Subsidiary to, use this
Agreement for general corporate purposes, including, without limitation,
obtaining Loans, including pursuant to Section 2.3, Section 2.4 or
Section 2.5(e), and the issuance of Letters of Credit. Borrower will not,
directly, or to Borrower’s knowledge immediately before the issuance of a Letter
of Credit to a Person, indirectly, use the proceeds of any Loan, any Swingline
Loan, or Letter of Credit, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Sanctioned Person, or in any
Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States, Her Majesty’s Treasury of the United Kingdom or in a European
Union member state, or (ii) in any other manner that would result in a violation
of Sanctions or applicable Anti-Corruption Laws by any Person (including any
Person participating in the Loans, Swingline Loans, or Letters of Credit,
whether as underwriter, advisor, investor, or otherwise).

 

71



--------------------------------------------------------------------------------

ARTICLE VI.

Financial Covenant

Until the Commitments, Letter of Credit Commitments, and Swingline Commitments
have expired or been terminated, all Obligations shall have been paid in full
and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, and unless the Required Lenders shall
otherwise consent in writing, the Borrower covenants and agrees with the Lenders
that:

SECTION 6.1 Ratio of Total Debt to Capital. During the Initial Period, the
Borrower will not permit its ratio (expressed as a percentage) of (i) the
consolidated Indebtedness of the Borrower and its Restricted Subsidiaries to
(ii) Capital to be greater than 30% at the end of any fiscal quarter beginning
with the fiscal quarter ending December 31, 2018.

SECTION 6.2 Leverage Ratio. After the Initial Period, the Borrower will not
permit its Leverage Ratio to exceed 5.00:1.00 at the end of any fiscal quarter,
provided, however, that during an Acquisition Period, the Leverage Ratio shall
not exceed 5.50:1.00 at the end of any fiscal quarter.

ARTICLE VII.

Negative Covenants

Until the Commitments, Letter of Credit Commitments, and Swingline Commitments
have expired or been terminated, all Obligations shall have been paid in full
and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, and unless the Required Lenders shall
otherwise consent in writing, the Borrower covenants and agrees with the Lenders
that:

SECTION 7.1 Liens. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon the Property of the Borrower or any of its Restricted Subsidiaries to
secure Indebtedness of Borrower or any other Person except:

(a) Liens on any property or assets owned or leased by Borrower or any
Restricted Subsidiary existing at the time such property or asset was acquired
(or at the time such Person became a Restricted Subsidiary); provided that in
the case of the acquisition of a Restricted Subsidiary such Lien only encumbers
property or assets immediately prior to, or at the time of, the acquisition by
Borrower of such Restricted Subsidiary

(b) Liens securing Indebtedness incurred to finance the acquisition,
construction, improvement, or capital lease of assets (including equipment);
provided that such Indebtedness when incurred shall not exceed the purchase
price and costs, as applicable, of acquisition, construction, or improvement of
the asset(s) financed and all fees, costs, and expenses relating thereto,
including attorney and legal, accounting, expert, and professional advisor fees
and expenses; provided that prior to the EBITDA Event, the aggregate principal
amount of Indebtedness secured by Liens in reliance on this clause (b) shall not
exceed $25,000,000 outstanding at any time;

 

72



--------------------------------------------------------------------------------

(c) Liens on assets of a Restricted Subsidiary securing Indebtedness of a
Restricted Subsidiary owing to Borrower or to another Restricted Subsidiary or
Liens on assets of an Unrestricted Subsidiary securing Indebtedness of an
Unrestricted Subsidiary owing to Borrower, to a Restricted Subsidiary or to
another Unrestricted Subsidiary;

(d) Liens existing on the Effective Date set forth on Schedule 7.1;

(e) Liens arising under operating agreements;

(f) Liens pursuant to partnership agreements, contracts for the sale, delivery,
purchase, exchange, or processing of oil, gas and/or other hydrocarbons,
operating agreements, development agreements, area of mutual interest
agreements, forward sales of oil, natural gas and natural gas liquids, and other
agreements which are customary in in the business of processing of oil, gas and
gas condensate production for the extraction of products therefrom and of
transporting and storing oil, gas and related products

(g) Liens on the stock or other ownership interests of or in any Unrestricted
Subsidiary or any joint venture;

(h) Liens for taxes, assessments or similar charges, incurred in the ordinary
course of business, that are not yet due and payable or that are being contested
as set forth in Section 3.6;

(i) pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation, or to participate in any fund in connection
with worker’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(j) Liens imposed by mandatory provisions of law such as for mechanics’,
materialmen’s, warehousemen’s, carriers’, or other like Liens, securing
obligations incurred in the ordinary course of business that are not yet due and
payable;

(k) Liens in renewal or extension of any of the foregoing permitted Liens, so
long as limited to the property or assets encumbered and the amount of
Indebtedness secured immediately prior to such renewal or extension; and

(l) in addition to Liens permitted by clauses (a) through (j) above, (i) prior
to the occurrence of the EBITDA Event or the Ratings Event, whichever is
earlier, Liens securing Indebtedness in an aggregate principal amount not to
exceed $75,000,000; and (ii) on or after the earlier to occur of the EBITDA
Event or the Ratings Event, Liens on property or assets of the Borrower and its
Restricted Subsidiaries if the aggregate Indebtedness of all such Persons
secured thereby at the time of creation, incurrence, or assumption does not
exceed fifteen percent (15%) of the Borrower’s Consolidated Net Tangible Assets;
provided that nothing in this definition shall in and of itself constitute or be
deemed to constitute an agreement or acknowledgment by the Administrative Agent,
any Issuing Bank or any Lender that the Indebtedness subject to or secured by
any such Lien ranks (apart from the effect of any Lien included in or inherent
in any such Liens) in priority to the Obligations.

 

73



--------------------------------------------------------------------------------

SECTION 7.2 Mergers; Conversion; Division. The Borrower (a) will not liquidate
or dissolve, consolidate with, or merge into or with, any other Person unless
(i) the Borrower is the survivor of such merger or consolidation, and (ii) no
Default or Event of Default has occurred and is continuing or would occur after
giving effect thereto, and (b) will not consummate a Division as the Dividing
Person; provided, however, that Borrower may consummate a Division so long as
(i) the Borrower is a Division Successor and (ii) immediately following such
Division and taking into account the aggregate of all such Divisions since the
Effective Date, the amount of Borrower’s assets (y) during the Initial Period,
is not less than 67% of consolidated total assets of the Borrower and its
Restricted Subsidiaries as referenced in the “balance sheet” contained in the
most recent financial statements delivered pursuant to Section 5.1 and (z) after
the Initial Period, is not less than 33% of consolidated total assets of the
Borrower and its Restricted Subsidiaries as referenced in the “balance sheet”
contained in the most recent financial statements delivered pursuant to
Section 5.1.

SECTION 7.3 Asset Dispositions.

(a) The Borrower will not sell, transfer, lease, contribute or otherwise convey,
or grant options, warrants or other rights to acquire (collectively, a
“Disposition”) all or substantially all of its assets.

(b) The Borrower will not permit Restricted Subsidiaries to make a Disposition
of assets if:

(i) during the Initial Period: at the time of any Disposition, the aggregate
amount of assets sold in Dispositions by Restricted Subsidiaries since the
Effective Date exceeds 33% of the consolidated total assets of the Borrower and
its Restricted Subsidiaries as referenced in the “balance sheet” contained in
the most recent financial statements delivered pursuant to Section 5.1, and
until the first such financial statement is so delivered, the financial
statements of the Partnership as of June 30, 2018 delivered pursuant to
Section 4.1(d);

(ii) after the Initial Period but before the EBITDA Event: at the time of any
Disposition, the aggregate amount of assets sold in Dispositions by Restricted
Subsidiaries since the Effective Date exceeds 67% of the consolidated total
assets of the Borrower and its Restricted Subsidiaries as referenced in the
“balance sheet” contained in the most recent financial statements delivered
pursuant to Section 5.1;

After the EBITDA Event, Restricted Subsidiaries may make Dispositions of assets
in an unlimited amount.

(c) Notwithstanding the foregoing, nothing herein shall prohibit any

(i) Disposition of any assets from Borrower to any Restricted Subsidiary of
Borrower, from any Restricted Subsidiary of Borrower to Borrower or from a
Restricted Subsidiary of Borrower to another Restricted Subsidiary of Borrower;

(ii) Dispositions of assets which no longer are used or useful in the conduct of
the ordinary course of business of the Borrower or any Restricted Subsidiary;

 

74



--------------------------------------------------------------------------------

(iii) Dispositions in which: (A) the assets being disposed of are exchanged for
replacement assets of the same or substantially similar value which are useful
in the ordinary course of business of the Borrower or any Restricted Subsidiary
or (B) the net proceeds thereof are reinvested within 365 days from such
disposition in assets to be used in the ordinary course of business of the
Borrower or any Restricted Subsidiary; or

(iv) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of a Borrower or any Restricted Subsidiary.

SECTION 7.4 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to enter into any material transaction
with any of its Affiliates, whether or not in the ordinary course of business,
other than on terms no less favorable to the Borrower or its Restricted
Subsidiary, as applicable, than would be obtainable by the Borrower or its
Restricted Subsidiary, as applicable, at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to any of the following: (i) transactions between or
among the Borrower and any of its Restricted Subsidiaries, (ii) transactions
between or among any of the Borrower’s Restricted Subsidiaries, and (iii) so
long as Borrower is under Control of Apache, transactions between the Borrower
or any of its Restricted Subsidiaries and Apache or any of Apache’s direct or
indirect Subsidiaries.

SECTION 7.5 Restrictive Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any agreement (excluding this
Agreement, or any other Loan Document) limiting the ability of Borrower to amend
or otherwise modify this Agreement or any other Loan Document. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, enter into any
agreement which restricts or prohibits the ability of any Restricted Subsidiary
to make any payments, directly or indirectly, to Borrower by way of dividends,
advances, repayments of loans or advances, reimbursements of management and
other intercompany charges, expenses and accruals or other returns on
investments, or any other agreement or arrangement which restricts the ability
of any such Restricted Subsidiary to make any payment, directly or indirectly,
to Borrower, except:

(a) in the case of any joint venture or any non-wholly owned Restricted
Subsidiary, restrictions imposed by the organizational documents of, or set
forth in agreements governing Indebtedness of, such joint venture or Restricted
Subsidiary; provided that such restrictions apply only to such joint venture or
Restricted Subsidiary

(b) restrictions imposed by Law;

(c) agreements existing as of the Effective Date and set forth on Schedule 7.5;

(d) restrictions existing in agreements governing Indebtedness permitted by this
Agreement, provided that such restrictions, taken as a whole, are no more
restrictive than the restrictions hereunder;

(e) customary restrictions and conditions contained in purchase, merger or sale
agreements relating to the Capital Stock or assets of a Restricted Subsidiary
pending such transaction, provided such restrictions and conditions apply only
to the Restricted Subsidiary that is subject to such transaction and such
transaction is permitted by this Agreement; and

 

75



--------------------------------------------------------------------------------

(f) restrictions contained in, or existing by reason of, any agreement or
instrument relating to any Restricted Subsidiary at the time such Restricted
Subsidiary was merged or consolidated with or into, or acquired by, the Borrower
or a Restricted Subsidiary or became a Restricted Subsidiary and not created in
contemplation thereof.

SECTION 7.6 Indebtedness.

(a) During the Initial Period, the Borrower will not, and will not permit any of
its Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than Indebtedness incurred in connection with the Loan
Documents, except for (i) other Indebtedness in the aggregate principal amount
not to exceed $50,000,000 plus rent, lease, or similar payment obligations under
capital leases of equipment in an aggregate amount not to exceed $50,000,000,
(ii) Indebtedness owed by Borrower to any Restricted Subsidiary, or
(iii) Indebtedness owed by any Restricted Subsidiary to Borrower or to any other
Restricted Subsidiary; and

(b) After the Initial Period, Borrower shall not permit any of its Restricted
Subsidiaries to create, incur, assume or suffer to exist any Indebtedness except
(i) Indebtedness incurred in connection with the Loan Documents,
(ii) Indebtedness in an aggregate principal amount not to exceed at the time of
creation, incurrence, assumption, or sufferance thereof fifteen percent (15%) of
the Borrower’s Consolidated Net Tangible Assets, (iii) Indebtedness owed by any
Restricted Subsidiary to Borrower or to any other Restricted Subsidiary,
(iv) Indebtedness secured by Liens permitted under Section 7.1(b), and
(v) Indebtedness of any Person that becomes a Restricted Subsidiary (or of any
Person not previously a Restricted Subsidiary that is merged or consolidated
with or into a Restricted Subsidiary) after the Effective Date, incurred prior
to the time that such Person becomes a Restricted Subsidiary (or is so merged or
consolidated), that is not created in contemplation of or in connection with
such Person becoming a Restricted Subsidiary (or such merger or consolidation),
and Indebtedness refinancing (but not increasing the outstanding principal
amount thereof, except by an amount equal to amounts paid for any accrued
interest, breakage, premium, fees and expenses in connection with such
refinancing) any such Indebtedness.

SECTION 7.7 Restricted Payments. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to declare or make, directly or indirectly, any
Restricted Payment or incur any obligation (contingent or otherwise) to do so,
except for the following:

(a) a Restricted Subsidiary may declare and make Restricted Payments to the
Borrower (with respect to any non-wholly owned Restricted Subsidiary, ratably to
its owners in accordance with their respective ownership interests);

(b) so long as no Default or Event of Default exists or would result therefrom
and the Borrower is in pro forma compliance with Article VI after giving effect
thereto:

(i) during the Initial Period, Restricted Payments in the aggregate amount not
to exceed $30,000,000 in any calendar year;

 

76



--------------------------------------------------------------------------------

(ii) after the Initial Period, but (y) prior to the earlier to occur of the
EBITDA Event or the Ratings Event and (z) only when the Permitted Leverage Ratio
exists, Restricted Payments in an unlimited amount; and

(iii) after the earlier to occur of the EBITDA Event or the Ratings Event,
Restricted Payments in an unlimited amount.

SECTION 7.8 Investments in Unrestricted Subsidiaries. During the Initial Period,
the Borrower will not, and will not permit any of its Restricted Subsidiaries to
(a) purchase or otherwise invest in Capital Stock of an Unrestricted Subsidiary,
(b) make a loan, advance, or capital contribution to, guarantee or assume
Indebtedness of, or purchase or otherwise acquire any Indebtedness of, or equity
participation or interest in, an Unrestricted Subsidiary, or (c) contribute,
transfer, or distribute any of its assets to any Unrestricted Subsidiary,
whether by Division or any other means (clauses (a) through (c) collectively,
“Investments”), except for Investments in Unrestricted Subsidiaries which do
not, in the aggregate, exceed $75,000,000.

ARTICLE VIII.

Events of Default

SECTION 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”:

(a) Non-Payment of Obligations. Borrower shall default in the payment or
prepayment when due of any principal of any Loan or any reimbursement obligation
in respect of any LC Disbursement, or Borrower shall default (and such default
shall continue unremedied for a period of five (5) Business Days) in the payment
when due of any interest, fee or of any other obligation hereunder.

(b) Breach of Warranty. Any representation or warranty of Borrower made or
deemed to be made hereunder or in any other Loan Document or any other writing
or certificate furnished by or on behalf of Borrower to the Administrative
Agent, any other Agent or any Lender for the purposes of or in connection with
this Agreement or any such other Loan Document is or shall be false or
misleading when made in any material respect.

(c) Non-Performance of Covenants and Obligations. Borrower shall default in the
due performance and observance of any of its obligations under Section 5.1(d),
Article VI, or Article VII.

(d) Non-Performance of Other Covenants and Obligations. Except as set forth in
clauses (a) – (c) above, Borrower shall default in the due performance and
observance of any other agreement contained herein or in any other Loan
Document, and such default shall continue unremedied for a period of 30 days
after notice thereof shall have been given to Borrower by the Administrative
Agent or the Required Lenders.

(e) Other Indebtedness. A (i) default shall occur in the payment of more than
the Threshold Amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of the principal amount of any Indebtedness of
Borrower or any Restricted Subsidiary, or (ii) default by Borrower or any
Restricted Subsidiary in the observance or

 

77



--------------------------------------------------------------------------------

performance of any other agreement or condition pertaining to Indebtedness of
Borrower or any Restricted Subsidiary in an aggregate principal amount in excess
of the Threshold Amount or contained in any instrument or agreement evidencing,
securing, or pertaining thereto, and such default shall have resulted in such
Indebtedness being declared due and payable prior to its stated maturity and,
after expiration of any applicable grace period, the Borrower or Restricted
Subsidiary shall not have fully paid the resulting amount thereof.

(f) Pension Plans. Any of the following events shall occur with respect to any
Pension Plan: (a) the termination of a Pension Plan if, as a result of such
termination, Borrower or any member of its Controlled Group could be required to
make a contribution to such Pension Plan, or would reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of the Threshold Amount;
or (b) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a lien under Section 302(f) of ERISA with respect to a liability
or obligation in excess of the Threshold Amount.

(g) Bankruptcy and Insolvency. Borrower or any Restricted Subsidiary shall
(a) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness to generally pay, debts as they become due; (b) apply for,
consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for Borrower, or any Restricted Subsidiary, or
any substantial part of the property of any thereof, or make a general
assignment for the benefit of creditors; (c) in the absence of such application,
consent or acquiescence, permit or suffer to exist the appointment of a trustee,
receiver, sequestrator or other custodian for Borrower, or any Restricted
Subsidiary, or for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days, provided that Borrower and each Restricted Subsidiary hereby
expressly authorizes the Administrative Agent, each other Agent, each Issuing
Bank and each Lender to appear in any court conducting any relevant proceeding
during such 60-day period to preserve, protect and defend their rights under the
Loan Documents; (d) permit or suffer to exist the commencement of any
bankruptcy, reorganization, debt arrangement or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of Borrower or any Restricted Subsidiary, and, if any
such case or proceeding is not commenced by Borrower or such Restricted
Subsidiary, such case or proceeding shall be consented to or acquiesced in by
Borrower or such Restricted Subsidiary or shall result in the entry of an order
for relief or shall remain for 60 days undismissed, provided that Borrower and
each Restricted Subsidiary hereby expressly authorizes the Administrative Agent,
each Issuing Bank and each Lender to appear in any court conducting any such
case or proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents; or (e) take any corporate or partnership
action authorizing, or in furtherance of, any of the foregoing.

(h) Judgments. Any judgment or order for the payment of money in an amount of
the Threshold Amount or more in excess of valid and collectible insurance in
respect thereof or in excess of an indemnity with respect thereto reasonably
acceptable to the Required Lenders shall be rendered against Borrower or any
Restricted Subsidiary and either (a) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order, or (b) such judgment
shall have become final and non-appealable and shall have remained outstanding
for a period of 60 consecutive days.

 

78



--------------------------------------------------------------------------------

(i) Change in Control.

(i) At any time prior to the Investment Grade Event, Apache ceases directly or
indirectly, to own 40% of the equity interests of or to otherwise Control the
Borrower, and

(ii) after the Investment Grade Event, any Person or group of Persons (within
the meaning of Section 13 or 14 of the Securities Exchange Act of 1934, as
amended) (other than Apache or KAAC) shall acquire beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the SEC under the Securities Exchange
Act of 1934, as amended) of 33 1/3% or more of the outstanding shares of common
stock of the Borrower.

SECTION 8.2 Action if Bankruptcy. If any Event of Default described in
Section 8.1(g) shall occur, the Commitments and the Letter of Credit Commitments
shall automatically terminate and the principal of the Loans and LC
Disbursements then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, and the obligation of the Borrower to cash
collateralize the LC Exposure as required in Section 2.5(i) shall automatically
become effective, in each case, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower. Without
limiting the foregoing, the Administrative Agent, the Issuing Banks and the
Lenders shall be entitled to exercise any and all other remedies available to
them under the Loan Documents and applicable law.

SECTION 8.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 8.2) shall occur for any reason,
whether voluntary or involuntary, and be continuing, the Administrative Agent at
the request of the Required Lenders shall, by notice to the Borrower, take any
or all of the following actions, at the same or different times: (i) terminate
the Commitments, the Letter of Credit Commitments, and the Swingline
Commitments, and thereupon the Commitments, the Letter of Credit Commitments,
and the Swingline Commitments shall terminate immediately, and (ii) declare the
Loans, LC Disbursements, and Swingline Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
(a) the principal of the Loans, LC Disbursements and Swingline Loans so declared
to be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower, and (b) Borrower shall
cash collateralize the LC Exposure as required in Section 2.5(i). Without
limiting the foregoing, the Administrative Agent, the Issuing Banks, the
Swingline Lenders and the Lenders shall be entitled to exercise any and all
other remedies available to them under the Loan Documents and applicable law.

SECTION 8.4 Application of Payments. Notwithstanding anything herein to the
contrary, following the acceleration of the Obligations after the occurrence and
during the continuance of an Event of Default, and notice thereof to the
Administrative Agent by the Borrower or the Required Lenders, all payments
received on account of the Obligations shall, subject to Section 2.21, be
applied by the Administrative Agent as follows:

 

79



--------------------------------------------------------------------------------

(i) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
(including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 10.3 and amounts pursuant to
Section 2.12(c) payable to the Administrative Agent in its capacity as such);

(ii) second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, reimbursement
obligations in respect of LC Disbursements, interest and Letter of Credit fees)
payable to the Lenders and the Issuing Banks (including fees and disbursements
and other charges of counsel to the Lenders and the Issuing Banks payable under
Section 10.3) arising under the Loan Documents, ratably among them in proportion
to the respective amounts described in this clause (ii) payable to them;

(iii) third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees and charges and interest on the Loans and
unreimbursed LC Disbursements, ratably among the Lenders and the Issuing Banks
in proportion to the respective amounts described in this clause (iii) payable
to them;

(iv) fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and unreimbursed LC Disbursements and (B) to cash
collateralize that portion of LC Exposure comprising the undrawn amount of
Letters of Credit to the extent not otherwise cash collateralized by the
Borrower pursuant to Section 2.5 or Section 2.21, ratably among the Lenders and
the Issuing Banks in proportion to the respective amounts described in this
clause (iv) payable to them; provided that (x) any such amounts applied pursuant
to subclause (B) above shall be paid to the Administrative Agent for the ratable
account of the applicable Issuing Banks to cash collateralize Obligations in
respect of Letters of Credit, (y) subject to Section 2.5 or Section 2.21,
amounts used to cash collateralize the aggregate amount of Letters of Credit
pursuant to this clause (iv) shall be used to satisfy drawings under such
Letters of Credit as they occur and (z) upon the expiration of any Letter of
Credit (without any pending drawings), the pro rata share of cash collateral
shall be distributed to the other Obligations, if any, in the order set forth in
this Section 8.4;

(v) fifth, to the payment in full of all other Obligations, in each case ratably
among the Administrative Agent, the Lenders and the Issuing Banks based upon the
respective aggregate amounts of all such Obligations owing to them in accordance
with the respective amounts thereof then due and payable; and

(vi) finally, the balance, if any, after all Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above, subject to Section 2.5(i).

 

80



--------------------------------------------------------------------------------

ARTICLE IX.

Agents

SECTION 9.1 Authorization and Action.

(a) Each of the Lenders and each of the Issuing Banks hereby irrevocably
appoints JPMorgan as Administrative Agent, Wells Fargo Bank, National
Association, as syndication agent, Citibank, N.A., Bank of America, N.A., The
Toronto-Dominion Bank, New York Branch, MUFG Bank, Ltd., and The Bank of Nova
Scotia, Houston Branch, as co-documentation agents and authorizes each such
Agent to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. Without limiting the foregoing,
each Lender, each Issuing Bank, and each Swingline Lender hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
to exercise all rights, powers and remedies that the Administrative Agent may
have under such Loan Documents.

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender, each
Issuing Bank and each Swingline Lender; provided, however, that the
Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification satisfactory to it from the
Lenders, the Issuing Banks and the Swingline Lenders with respect to such action
or (ii) is contrary to this Agreement or any other Loan Document or applicable
law, including any action that may be in violation of the automatic stay under
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided, further, that the Administrative Agent may seek clarification or
direction from the Required Lenders prior to the exercise of any such instructed
action and may refrain from acting until such clarification or direction has
been provided. Except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower,
any Subsidiary or any Affiliate of any of the foregoing that is communicated to
or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

 

81



--------------------------------------------------------------------------------

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders,
the Issuing Banks and the Swingline Lenders (except in limited circumstances
expressly provided for herein relating to the maintenance of the Register), and
its duties are entirely mechanical and administrative in nature. Without
limiting the generality of the foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank, Swingline Lender or holder of any
other obligation other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement and
the transactions contemplated hereby; and

(ii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(e) None of the Persons identified on the facing page of this Agreement as the
“Co-Lead Arrangers and Joint Bookrunners” (the “Arrangers”), the Syndication
Agent, any Co-Documentation Agent or any Arranger shall have obligations or
duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity,
but all such persons shall have the benefit of the indemnities provided for
hereunder.

(f) In case of the pendency of any proceeding with respect to the Borrower under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or other Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

82



--------------------------------------------------------------------------------

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks, the Swingline Lenders and the Administrative Agent (including any claim
under Section 2.12, 2.13, Section 2.15, 2.17 and Section 10.3) allowed in such
judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same as required by this Agreement;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each Swingline Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks, or the Swingline Lenders, to pay to the Administrative Agent any amount
due to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 10.3). Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender, Issuing Bank, or Swingline Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender, Issuing Bank or Swingline Lender or to authorize
the Administrative Agent to vote in respect of the claim of any Lender, Issuing
Bank or Swingline Lender in any such proceeding.

(g) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, the Issuing Banks, and the Swingline Lenders
and, except solely to the extent of the Borrower’s rights to consent pursuant to
and subject to the conditions set forth in this Article, none of the Borrower or
any Subsidiary, or any of their respective Affiliates, shall have any rights as
a third party beneficiary under any such provisions. Each Lender, Issuing Bank,
and Swingline Lender, whether or not a party hereto, will be deemed, by its
acceptance of the benefits provided under the Loan Documents, to have agreed to
the provisions of this Article.

SECTION 9.2 Administrative Agent’s Reliance, Indemnification, Etc.

(a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower to perform its obligations hereunder
or thereunder.

 

83



--------------------------------------------------------------------------------

(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender, an
Issuing Bank, or a Swingline Lender and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any loss, cost or expense suffered by
the Borrower, any Subsidiary, any Lender, any Issuing Bank or any Swingline
Lender as a result of, any determination of the Credit Exposure or Obligations,
any of the component amounts thereof or any portion thereof attributable to each
Lender, Issuing Bank, or Swingline Lender.

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 10.4, (ii) may rely on the Register to the
extent set forth in Section 10.4(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender,
Issuing Bank or Swingline Lender and shall not be responsible to any Lender,
Issuing Bank or Swingline Lender for any statements, warranties or
representations made by or on behalf of the Borrower in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, may presume that such condition is satisfactory to such Lender
or Issuing Bank unless the Administrative Agent shall have received notice to
the contrary from such Lender or Issuing Bank sufficiently in advance of the
making of such Loan or the issuance of such Letter of Credit and (vi) shall be
entitled to rely on, and shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon, any notice, consent,
certificate or other instrument or writing (which writing may be a fax, any
electronic message, Internet or intranet website posting or other distribution)
or any statement made to it orally or by telephone and believed by it to be
genuine and signed or sent or otherwise authenticated by the proper party or
parties (whether or not such Person in fact meets the requirements set forth in
the Loan Documents for being the maker thereof).

 

84



--------------------------------------------------------------------------------

SECTION 9.3 Communications.

(a) No warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party to the Lenders, the Issuing Banks, or the
Swingline Lenders in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Lender, any
Issuing Bank, any Swingline Lender, or any Affiliates for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Administrative Agent’s transmission of
communications through the Platform.

(b) Each Lender, each Issuing Bank, and each Swingline Lender agrees that notice
to it (as provided in the next sentence) specifying that Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender,
Issuing Bank, and Swingline Lender agrees (i) to notify the Administrative Agent
in writing (which could be in the form of electronic communication) from time to
time of such Lender’s, Issuing Bank’s, or Swingline Lender’s (as applicable)
email address to which the foregoing notice may be sent by electronic
transmission and (ii) that the foregoing notice may be sent to such email
address.

(c) Each of the Lenders, each of the Issuing Banks, each of the Swingline
Lenders and the Borrower agrees that the Administrative Agent may, but (except
as may be required by applicable law) shall not be obligated to, store the
Communications on the Platform in accordance with the Administrative Agent’s
generally applicable document retention procedures and policies; provided,
however, that Borrower shall have the right at any time, by written notice to
the Administrative Agent, to restrict storage of any Communications on the
Platform.

(d) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender, any Issuing Bank or any Swingline Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

SECTION 9.4 The Administrative Agent Individually. With respect to its
Commitment, Loans, Letter of Credit Commitments, Letters of Credit, Swingline
Commitments, and Swingline Loans, the Person serving as the Administrative Agent
shall have and may exercise the same rights and powers hereunder and is subject
to the same obligations and liabilities as and to the extent set forth herein
for any other Lender, Issuing Bank, or Swingline Lender as the case may be. The
terms “Issuing Banks”, “Swingline Lenders”, “Lenders”, “Required Lenders” and
any similar terms shall, unless the context clearly otherwise indicates, include
the Administrative Agent in its individual capacity as a Lender, Issuing Bank,
Swingline Lender or as one of the Required Lenders, as applicable. The Person
serving as the Administrative Agent and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of banking, trust or
other business with, the Borrower, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders, the Issuing Banks or the
Swingline Lenders.

 

85



--------------------------------------------------------------------------------

SECTION 9.5 Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Banks, the Swingline Lenders,
and the Borrower, whether or not a successor Administrative Agent has been
appointed. Upon any such resignation, the Borrower shall have the right, in
consultation with the Required Lenders, to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, the Issuing Banks and the
Swingline Lenders, appoint a successor Administrative Agent, which shall be a
bank with an office in New York, New York or an Affiliate of any such bank. In
either case, such appointment shall be subject to the prior written approval of
the Borrower (which approval may not be unreasonably withheld and shall not be
required while an Event of Default has occurred and is continuing). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents. In the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks, the
Swingline Lenders and the Borrower as of the date of its resignation.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent. Upon such occurrence,
the Borrower shall have the right, in consultation with the Required Lenders, to
appoint a successor. If no such successor shall have been so appointed and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

(c) Upon the retirement or removal of the Administrative Agent pursuant to
paragraph (a) or (b) of this Section, on the date of effectiveness of such
resignation or removal, (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents; and (ii) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent; provided that (A) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and
(B) all notices and other communications required or contemplated to be given or
made to the Administrative Agent shall directly be given or made to each Lender,
each Issuing Bank and each Swingline Lender.

 

86



--------------------------------------------------------------------------------

Following the effectiveness of the Administrative Agent’s resignation or removal
from its capacity as such, the provisions of this Article and Section 9.3, as
well as any exculpatory, reimbursement and indemnification provisions set forth
in any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

SECTION 9.6 Acknowledgements of Lenders and Issuing Banks.

(a) Each Lender, Issuing Bank, and Swingline Lender represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and that it has, independently and without reliance upon the
Administrative Agent, any Arranger, any other Agent, or any other Lender or
Issuing Bank or Swingline Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, Issuing Bank or Swingline Lender, as applicable, and to
make, acquire or hold Loans hereunder. Each Lender, Issuing Bank and Swingline
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any Arranger, any other Agent, or any other Lender,
Issuing Bank, or Swingline Lender or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

(b) Each Lender, Issuing Bank, and Swingline Lender by delivering its signature
page to this Agreement on the Effective Date, or delivering its signature page
to an Assignment and Assumption or any other Loan Document pursuant to which it
shall become a Lender, Issuing Bank or Swingline Lender hereunder, shall be
deemed to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or the Lenders on the Effective
Date.

SECTION 9.7 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit, the Swingline Loans, or the Commitments,

 

87



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Swingline Loans, the
Commitments and this Agreement, and the conditions for exemptive relief
thereunder are and will continue to be satisfied in connection therewith,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Swingline Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Swingline Loans, the Commitments, the Letter of
Credit Commitments, the Swingline Commitments, and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Swingline Loans, the Commitments, the Letter of Credit Commitments,
the Swingline Commitments, and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower, that:

(i) none of the Administrative Agent, any other Agent, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Swingline Loans, the
Commitments and this Agreement

 

88



--------------------------------------------------------------------------------

is independent (within the meaning of 29 CFR § 2510.3-21, as amended from time
to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Swingline Loans, the
Commitments, the Letter of Credit Commitments, the Swingline Commitments and
this Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Swingline Loans, the
Commitments, the Letter of Credit Commitments, the Swingline Commitments, and
this Agreement is a fiduciary under ERISA or the Code, or both, with respect to
the Loans, the Letters of Credit, the Swingline Loans, the Commitments, the
Letter of Credit Commitments, the Swingline Commitments, and this Agreement and
is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent, each Arranger, and each other Agent hereby informs
the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Swingline Loans, the Commitments, the Letter
of Credit Commitments, the Swingline Commitments, and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit, the Swingline
Loans, the Commitments, the Letter of Credit Commitments or the Swingline
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit, the Swingline Loans, the Commitments, Letter of
Credit Commitments, or the Swingline Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

89



--------------------------------------------------------------------------------

ARTICLE X.

Miscellaneous

SECTION 10.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by electronic mail or, in respect of notices to the Administrative Agent,
by telecopy, as follows:

if to the Borrower to:

Altus Midstream LP

2000 Post Oak Boulevard, Suite 100

Houston, Texas 77056-4400

Attention:         Ben C. Rogers

Telephone:       (713 296-6752)

Email:               Ben.Rodgers@apachecorp.com

with a copy to:

Altus Midstream LP

2000 Post Oak Boulevard, Suite 100

Houston, Texas 77056-4400

Telephone:         (713) 296-6642

Email:                pete.czerniakowski@apachecorp.com

Email:                altustreasury@apachecorp.com

and with copy to each of:

Executive Vice President and General Counsel

Apache Corporation

2000 Post Oak Boulevard, Suite 100

Houston, Texas 77056-4400

Telephone:         (713) 296-6204

Email:                anthony.lannie@apachecorp.com

Nora Dobin

Senior Legal Advisor

Apache Corporation

2000 Post Oak Boulevard, Suite 100

Houston, Texas 77056-4400

Telephone:         (713) 296-6744

Email:                nora.dobin@apachecorp.com

 

90



--------------------------------------------------------------------------------

(i) if to the Administrative Agent, to:

JPMorgan Chase Bank, N.A.,

Loan & Agency Services Group

500 Stanton Christiana Rd., NCC5, Floor 1

Newark, Delaware 19713

Attention:         Lauren Mayer

Telephone:       (302) 634-1946

Facsimile:        (302) 634-1417

Email:              lauren.mayer@jpmorgan.com and

Group mailbox: 12012443630@tls.ldsprod.com

with a copy to:

JPMorgan Chase Bank, N.A.

707 Travis Street, 5th Floor Central

Houston, Texas 77002

Attention:         Maple Zhao

Telephone:       (713) 216-6245

Facsimile:        (832) 209-1482

Email:              maple.zhao@jpmorgan.com

(ii) if to any other Lender, Issuing Bank, or Swingline Lender to it at its
address (or telecopy number) provided to the Administrative Agent and Borrower
or as set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Platforms, to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Platforms pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender or Issuing Bank. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications to the Lenders, the
Issuing Banks or the Swingline Lenders posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient,

 

91



--------------------------------------------------------------------------------

at its e-mail address as described in the foregoing clause (i), of notification
that such notice or communication is available and identifying the website
address therefor; provided that, for both clauses (i) and (ii) above, if such
notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(d) Platform. Borrower agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, IntraLinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent, any Issuing Bank, any Swingline Lender,
or any Lender by means of electronic communications pursuant to this Section,
including through the Platform.

(e) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 10.2 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank, any
Swingline Lender or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks, the Swingline Lenders, and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by Borrower therefrom shall in
any event be effective except in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan, a Swingline Loan, or issuance of a Letter of Credit shall not be construed
as a waiver of any Default, regardless of whether the Administrative Agent, any
Issuing Bank, any Swingline Lender, or any Lender may have had notice or
knowledge of such Default at the time.

(b) Subject to Section 2.14(b) and Section 10.2(c) below, neither this Agreement
nor any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by Borrower and the Required Lenders or by Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender or the
Commitments without the written consent of such Lender or each Lender,
respectively, increase the Letter of Credit Commitment of any Issuing Bank
without the written consent of such Issuing Bank, increase the Swingline
Commitment of any Swingline Lender without the written consent of such Swingline
Lender, (ii) reduce the principal amount of any Loan, LC Disbursement, or
Swingline Lender or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender, Issuing Bank or
Swingline Lender affected thereby, (iii) postpone the scheduled date of payment
of the principal amount of any Loan, LC Disbursement, or Swingline Lender or any
interest thereon, or any fees

 

92



--------------------------------------------------------------------------------

payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender, Issuing Bank or Swingline Lender affected thereby,
(iv) change Sections 2.18(b) or (c), the last sentence of Section 2.9(c) or
Section 8.4 in a manner that would alter the pro rata sharing of payments or the
pro rata reduction in Commitments required thereby, without the written consent
of each Lender, (v) release any Guaranty, without the written consent of each
Lender, or (vi) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof or thereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or thereunder or make any determination or grant any consent hereunder
or thereunder, without the written consent of each Lender; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent hereunder or thereunder, the Issuing Banks hereunder
or under Section 2.5, or the Swingline Lenders hereunder or under Section 2.4,
without the prior written consent of the Administrative Agent or the applicable
Issuing Banks or Swingline Lenders, as the case may be; provided further,
notwithstanding the foregoing, a Letter of Credit may only be amended by the
Issuing Bank which issued such Letter of Credit.

(c) if the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective, upon notice to the
Lenders, without any further action or consent of any other party to this
Agreement.

SECTION 10.3 Expenses; Indemnity; Damage Waiver.

(a) Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Arrangers and the Agents, including the reasonable fees, charges and
disbursements of counsel for the Agents, in connection with the syndication of
the credit facilities provided for herein, the preparation, execution, delivery
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all reasonable out-of-pocket expenses incurred by the Agents, any Issuing
Bank, Swingline Lender or any Lender, including the reasonable fees, charges and
disbursements of any counsel for the Agents or any Lender, in connection with
the enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made,
Letters of Credit issued hereunder, Swingline Loans made and documentary Taxes,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans, Letters of Credit,
Swingline Loans or this Agreement.

(b) Borrower shall indemnify the Agents, the Arrangers, each Issuing Bank, each
Swingline Lender and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”), WHETHER OR NOT RELATED
TO ANY NEGLIGENCE OF THE INDEMNITEE, against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable

 

93



--------------------------------------------------------------------------------

fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan, Letter of Credit, or
Swingline Loan or the actual or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit or whereby such
refusal to honor is due to a restriction imposed by any law or regulation of a
Governmental Authority or an injunction or other order issued by a court, in
each case having jurisdiction over Issuing Bank in force at time and place of
presentment), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to Borrower or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether brought by a third
party or by Borrower and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (i) resulted from the gross negligence or willful misconduct of
such Indemnitee or (ii) arise in connection with any issue in litigation
commenced by Borrower or any of its Subsidiaries against any Indemnitee for
which a final judgment is entered in favor of Borrower or any of its
Subsidiaries against such Indemnitee.

(c) Each Lender severally agrees to pay any amount required to be paid by the
Borrower under paragraph (a) or (b) of this Section 10.3 to the Administrative
Agent, each Issuing Bank, and each Swingline Lender, and each Related Party of
any of the foregoing Persons (each, an “Agent Indemnitee”) (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Applicable Percentage in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Applicable Percentage immediately prior to such date), from and
against any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any kind whatsoever that may at
any time (whether before or after the payment of the Loans) be imposed on,
incurred by or asserted against such Agent Indemnitee in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent Indemnitee under or in connection with any of the foregoing; provided
that the unreimbursed expense of indemnified loss, claim, damage, liability or
related expense as the case may be, was incurred by or asserted against such
Agent Indemnitee in its capacity as such; provided further that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent Indemnitee’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

94



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, (i) Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, and (ii) Agents and Lenders
shall not assert, and hereby waive, any claim against Borrower, in each case on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby (including, without limitation, any Loan Document), the
Transactions or any Loan, any Letter of Credit, or any Swingline Loan or the use
of the proceeds thereof, except for any such claim arising from the gross
negligence or willful misconduct of such Indemnitee or Borrower, as applicable;
provided that, notwithstanding the foregoing, nothing contained in this sentence
shall limit Borrower’s indemnity obligations with respect to claims asserted by
Persons (other than the Agents and the Lenders) to the extent set forth in this
Section 10.3.

(e) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor.

SECTION 10.4 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by Borrower without such
consent shall be null and void) and (ii) no Lender or Issuing Bank may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks, the Swingline Lenders, and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Subject to Section 2.5(j), any Lender may assign to one or more Persons
(other than an Ineligible Institution) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment,
participations in Letters of Credit, in Swingline Loans and the Loans at the
time owing to it); provided that (i) the Borrower must give its prior written
consent to such assignment, provided that, except as to consents covered by
Section 2.5(j), (1) the Borrower shall not unreasonably withhold or delay its
consent and (2) the Borrower shall be deemed to have consented to an assignment
unless it shall have objected thereto by written notice to the Administrative
Agent within ten (10) Business Days after having received notice thereof
(A) pursuant to Section 10.1 and (B) by electronic mail to
altustreasury@apachecorp.com and such other e-mail contacts that the Borrower
notifies the Administrative Agent in writing from time to time pursuant to
Section 10.1; (ii) the Administrative Agent and the applicable Issuing Banks and
Swingline Lenders must give its prior written consent to such assignment (which
consent shall not be unreasonably withheld or delayed), (iii) except in the case
of an assignment to a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Commitment, the amount of the Commitment of the

 

95



--------------------------------------------------------------------------------

assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall be in increments of $1,000,000 and not less than
$10,000,000 unless each of Borrower and the Administrative Agent otherwise
consent, (iv) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, (v) the parties to each assignment shall execute and deliver to
the Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, and (vi) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire; and
provided further that in no event shall any assignment or delegation be made by
any Issuing Bank in respect of any outstanding Letter of Credit without
Borrower’s prior written consent in its sole and absolute discretion; and
provided further that any consent of the Borrower otherwise required under this
paragraph shall not be required if an Event of Default under Section 8.1 has
occurred and is continuing. Subject to acceptance and recording thereof pursuant
to paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.5, 2.15, 2.16, 2.17, 2.18 and Section 10.3). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

(c) The Administrative Agent, acting for this purpose as an agent of Borrower,
shall maintain at one of its offices in The City of New York a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans, LC Disbursements and Swingline Loans owing to, each Lender,
Issuing Bank or Swingline Lender, as applicable, pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and Borrower, the Administrative Agent, the
Issuing Banks, the Swingline Lenders, and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower, any
Issuing Bank, any Swingline Lender and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(d) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a

 

96



--------------------------------------------------------------------------------

Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register and will provide prompt written notice to Borrower of the effectiveness
of such Assignment; provided that if either the assigning Lender or the assignee
shall have failed to make any payment required to be made by it pursuant to
Section 2.5(e) or (f), Section 2.6(b), Section 2.18(d) or Section 10.3(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(e) Any Lender may, without the consent of Borrower or the Administrative Agent,
any Issuing Bank, or any Swingline Lender, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Institution,
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) Borrower, the
Administrative Agent, the Issuing Banks, and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and (iv) if such Participant is not
a Lender or an Affiliate of a Lender, such Lender shall have given notice to
Borrower of the name of the Participant and the amount of such participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (ii) and (iii) of
the first proviso to Section 10.2(b) that affects such Participant. Subject to
paragraph (f) of this Section and to Section 2.19(b), Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.15, 2.16 and
Section 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.8 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
Borrower shall expressly agree otherwise in writing. A Participant that would be
a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.17 unless Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of Borrower, to comply
with Section 2.17(d) as though it were a Lender.

(g) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of, but with no fiduciary duties to, Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant

 

97



--------------------------------------------------------------------------------

Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit, Swingline Loans, or its other obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan, or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank or, in the case of a Lender organized in a
jurisdiction outside of the United States, a comparable Person, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(i) Anything herein to the contrary notwithstanding, no assignments or
participations shall be made to the Borrower or any of its respective Affiliates
or Subsidiaries, any Defaulting Lender or its Lender Parent or to any natural
person, or to any Person who, upon becoming a Lender hereunder, would constitute
any of the foregoing Persons described in this clause.

SECTION 10.5 Survival. All covenants, agreements, representations and warranties
made by Borrower herein and in the certificates or other instruments delivered
in connection with or pursuant to this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments and Letter of Credit Commitments have not expired or
terminated. The provisions of Section 2.5, 2.15, 2.16, 2.17, 2.18 and
Section 10.3 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans or Swingline Loans, the expiration or termination of the
Letters of Credit, the Letter of Credit Commitments, the Swingline Commitments,
and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 10.6 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Agents, Issuing Banks or Swingline Lenders
and (ii) the reductions of the Letter of Credit Commitment of any Issuing Bank
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the

 

98



--------------------------------------------------------------------------------

subject matter hereof. Except as provided in Section 4.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

SECTION 10.7 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing and the Obligations of Borrower shall have been accelerated, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. Any Lender exercising its right of setoff
pursuant to this Section 10.8 shall provide prompt written notice to the
Administrative Agent of the occurrence of such setoff, the amount of such setoff
and any other material details of such setoff. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

99



--------------------------------------------------------------------------------

SECTION 10.9 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) EXCEPT AS OTHERWISE SET FORTH IN THIS Section 10.9(a), THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK. LETTERS OF CREDIT ISSUED PURSUANT TO THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK AND EITHER THE “INTERNATIONAL STANDBY PRACTICES 1998” (“ISP
98”) PUBLISHED BY THE INSTITUTE OF INTERNATIONAL BANKING LAW & PRACTICE, INC. OR
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS 600 (“UCP 600”) (OR
SUCH LATER VERSION OF ISP 98 OR UCP 600 AS MAY BE IN EFFECT AT THE TIME OF
ISSUANCE), AS SPECIFIED BY THE BORROWER AT THE TIME IT APPLIES FOR SUCH LETTER
OF CREDIT.

(b) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT ANY AGENT, ANY ISSUING BANKS, ANY SWINGLINE LENDER, OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN THE FIRST
SENTENCE OF PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

100



--------------------------------------------------------------------------------

SECTION 10.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.11 Confidentiality. Each of the Agents, the Issuing Banks, the
Swingline Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective directors, officers,
employees, agents (acting in their capacity as such), advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory or self-regulatory authority reasonably purporting to have
jurisdiction over it, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any rating agency to the extent required by it or
(iii) the CUSIP Service Bureau or any similar organization to the extent
required by it in connection with this Agreement, (g) with the consent of
Borrower, or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section by any Person or (y) becomes
available to any Agent, any Issuing Bank, any Swingline Lender, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than Borrower. Prior to disclosing any Information under clause (c) above,
if legally permissible, the Agents, the Issuing Banks, the Swingline Lenders or
the Lenders required to make such disclosure shall make a good faith effort to
give Borrower prior notice of such proposed disclosure to permit Borrower to
attempt to obtain a protective order or other appropriate injunctive relief. For
purposes of this Section, “Information” means all information received from
Borrower or any of its Subsidiaries relating to Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to any Agent, any Issuing Bank, any Swingline
Lender or any Lender on a non-confidential basis prior to disclosure by Borrower
or any of its Subsidiaries; provided that, in the case of information received
from Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 10.12 Interest Rate Limitation. It is the intention of the parties
hereto to conform strictly to applicable interest, usury and criminal laws and,
anything herein to the contrary notwithstanding, the obligations of Borrower to
a Lender or any Agent under this Agreement shall be subject to the limitation
that payments of interest shall not be required to the extent that receipt
thereof would be contrary to provisions of law applicable to such Lender or
Agent limiting rates of interest which may be charged or collected by such
Lender or Agent. Accordingly, if the transactions contemplated hereby would be
illegal, unenforceable, usurious or criminal under laws applicable to a Lender
or Agent (including the laws of any jurisdiction

 

101



--------------------------------------------------------------------------------

whose laws may be mandatorily applicable to such Lender or Agent notwithstanding
anything to the contrary in this Agreement or any other Loan Document but
subject to Section 2.13 hereof) then, in that event, notwithstanding anything to
the contrary in this Agreement or any other Loan Document, it is agreed as
follows:

(i) the provisions of this Section shall govern and control;

(ii) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received
under this Agreement, or under any of the other aforesaid agreements or
otherwise in connection with this Agreement by such Lender or Agent shall under
no circumstances exceed the maximum amount of interest allowed by applicable law
(such maximum lawful interest rate, if any, with respect to each Lender and the
Agent herein called the “Highest Lawful Rate”), and any excess shall be
cancelled automatically and if theretofore paid shall be credited to Borrower by
such Lender or Agent (or, if such consideration shall have been paid in full,
such excess refunded to Borrower);

(iii) all sums paid, or agreed to be paid, to such Lender or Agent for the use,
forbearance and detention of the indebtedness of Borrower to such Lender or
Agent hereunder or under any Loan Document shall, to the extent permitted by
laws applicable to such Lender or Agent, as the case may be, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the actual rate of interest is uniform throughout
the full term thereof;

(iv) if at any time the interest provided pursuant to this Section or any other
clause of this Agreement or any other Loan Document, together with any other
fees or compensation payable pursuant to this Agreement or any other Loan
Document and deemed interest under laws applicable to such Lender or Agent,
exceeds that amount which would have accrued at the Highest Lawful Rate, the
amount of interest and any such fees or compensation to accrue to such Lender or
Agent pursuant to this Agreement shall be limited, notwithstanding anything to
the contrary in this Agreement or any other Loan Document, to that amount which
would have accrued at the Highest Lawful Rate, but any subsequent reductions, as
applicable, shall not reduce the interest to accrue to such Lender or Agent
pursuant to this Agreement below the Highest Lawful Rate until the total amount
of interest accrued pursuant to this Agreement or such other Loan Document, as
the case may be, and such fees or compensation deemed to be interest equals the
amount of interest which would have accrued to such Lender or Agent if a varying
rate per annum equal to the interest provided pursuant to any other relevant
Section hereof (other than this Section), as applicable, had at all times been
in effect, plus the amount of fees which would have been received but for the
effect of this Section; and

(v) with the intent that the rate of interest herein shall at all times be
lawful, and if the receipt of any funds owing hereunder or under any other
agreement related hereto (including any of the other Loan Documents) by such
Lender or Agent would cause such Lender to charge Borrower a criminal rate of
interest, the Lenders and the Agents agree that they will not require the
payment or receipt thereof or a portion thereof which would cause a criminal
rate of interest to be charged by such Lender or Agent, as applicable, and if
received such affected Lender or Agent will return such funds to Borrower so
that the rate of interest paid by Borrower shall not exceed a criminal rate of
interest from the date this Agreement was entered into.

 

102



--------------------------------------------------------------------------------

SECTION 10.13 USA PATRIOT Act Notice. Each Lender, Issuing Bank and Swingline
Lender that is subject to the USA Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender or Issuing Bank) hereby notifies Borrower
that, pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
Borrower in accordance with the USA Patriot Act.

SECTION 10.14 NO FIDUCIARY DUTY. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of Borrower and/or its Affiliates.
The Borrower agrees that nothing in the Loan Documents will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary duty between any
Lender, on the one hand, and such Borrower or its Affiliates, on the other. The
Borrower acknowledges and agrees that (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
Borrower, on the other, and (ii) in connection with the transactions
contemplated by the Loan Documents, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower or its Affiliates with respect
to the transactions contemplated hereby (or the exercise of rights or remedies
with respect thereto) (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower or its Affiliates on other
matters) or any other obligation to the Borrower except the obligations
expressly set forth in the Loan Documents and (y) each Agent and Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower or
its Affiliates. The Borrower acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to the
transactions contemplated by the Loan Documents.

SECTION 10.15 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

103



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 10.16 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ALTUS MIDSTREAM LP, a Delaware limited partnership By:   Altus Midstream GP LLC,
its general partner   By:  

/s/ Ben C. Rodgers

  Name:   Ben C. Rodgers   Title:   Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, as an Issuing Bank, as a
Swingline Lender and as a Lender By:  

/s/ Dave Katz

Name:   Dave Katz Title:   Managing Director

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 2



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent, as an Issuing Bank
and as a Lender By:  

/s/ Brandon Dunn

Name:   Brandon Dunn Title:   Vice President

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 3



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Co-Documentation Agent and as a Lender By:  

/s/ Cathy Shepherd

Name:   Cathy Shepherd Title:   Vice President

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 4



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Co-Documentation Agent and as a Lender By:  

/s/ Alia Qaddumi

Name:   Alia Qaddumi Title:   Director

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 5



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Co-Documentation Agent and as a
Lender By:  

/s/ Annie Dorval

Name:   Annie Dorval Title:   Authorized Signatory

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 6



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Co-Documentation Agent and as a Lender By:  

/s/ Todd Vaubel

Name:   Todd Vaubel Title:   Director

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 7



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as a Co-Documentation Agent and as a
Lender By:  

/s/ Scott Nickel

Name:   Scott Nickel Title:   Director

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 8



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Sydney G. Dennis

Name:   Sydney G. Dennis Title:   Director

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 9



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:  

/s/ James V. Ducote

Name:   James V. Ducote Title:   Managing Director

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 10



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Lincoln LaCour

Name:   Lincoln LaCour Title:   Vice President

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 11



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Christopher Kuna

Name:   Christopher Kuna Title:   Director

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 12



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Nupur Kumar

Name:   Nupur Kumar Title:   Authorized Signatory By:  

/s/ Sophie Bulliard

Name:   Sophie Bulliard Title:   Authorized Signatory

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 13



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Ryan Durkin

Name:   Ryan Durkin Title:   Authorized Signatory

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 14



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ John Robinson

Name:   John Robinson Title:   Managing Director

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 15



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Donna DeMagistris

Name:   Donna DeMagistris Title:   Authorized Signatory

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 16



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Don J. McKinnerney

Name:   Don J. McKinnerney Title:   Authorized Signatory

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 17



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as a Lender By:  

/s/ Diego Medina

Name:   Diego Medina Title:   Director

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 18



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Brian Guffin

Name:   Brian Guffin Title:   Managing Director

 

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 19



--------------------------------------------------------------------------------

SCHEDULE A

PRICING GRID

 

LIBOR Margin/

Base Rate Margin/

  

Facility Fee Rate:

   The amount on any date that corresponds to the Leverage Ratio or the
Applicable Rating Level, as applicable, in effect on such date as set forth
below:

Pre-Ratings / Leverage Ratio Grid

 

Leverage Ratio

   Facility Fee
Rate      Base Rate
Margin      LIBOR
Margin  

x £ 2.75

     20.0 bps        5.0 bps        105.0 bps  

2.75 < x £ 3.50

     22.5 bps        15.0 bps        115.0 bps  

3.50 < x £ 4.25

     27.5 bps        22.5 bps        122.5 bps  

x > 4.25

     32.5 bps        42.5 bps        142.5 bps  

Post-Ratings Grid

 

Applicable Rating

   Facility Fee
Rate      Base Rate
Margin      LIBOR
Margin  

Level I

     10.0 bps        0.0 bps        90.0 bps  

Level II

     12.5 bps        0.0 bps        100.0 bps  

Level III

     17.5 bps        7.5 bps        107.5 bps  

Level IV

     20.0 bps        30.0 bps        130.0 bps  

Level V

     25.0 bps        50.0 bps        150.0 bps  

 

Schedule A - Page 1